             Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 1 of 63




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                            §
    In re:                                                  §
                                                            §       Chapter 11
    MARSHALL BROADCASTING                                   §
    GROUP, INC., 1                                          §       Case No. 19-36743 (DRJ)
                                                            §
              Debtor.                                       §
                                                            §

                   NOTICE OF REVISED PROPOSED BIDDING PROCEDURES
                              ORDER AND ATTACHMENTS

             PLEASE TAKE NOTICE that on January 22, 2020, Marshall Broadcasting Group, Inc.,

the above-captioned debtor and debtor in possession (the “Debtor”), filed Debtor’s Motion for (I)

An Order (A) Approving Bidding Procedures and Certain Bid Protections, (B) Scheduling Bid

Deadline, Auction Date, and Sale Hearing and Approving Form and Manner of Notice Thereof;

and (C) Approving Cure Procedures and the Form and Manner of Notice Thereof; and (II) An

Order Approving the Sale of Substantially all of the Debtor’s Assets Free and Clear of Liens,

Claims and Interests [Docket No. 113] (“the “Motion”).

             PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit A is a revised

proposed form Order (A) Approving Bidding Procedures and Certain Bid Protections, (B)

Scheduling Bid Deadline, Auction Date, and Sale Hearing and Approving Form and Manner of

Notice Thereof; and (C) Approving Cure Procedures and the Form and Manner of Notice Thereof

(the “Bidding Procedures Order”), as well as revised procedures and forms of notice attached

thereto.




1
    The last four digits of the Debtor’s federal tax identification number are (7805).


4832-8560-5556.1
         Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 2 of 63




         PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit B is a redlined

version of the Bidding Procedures Order, showing changes made to the form of order originally

submitted with the Motion.

         Respectfully submitted this 9th day of February, 2020.

                                              GRAY REED & McGRAW LLP

                                              By: /s/ Jason S. Brookner
                                                 Jason S. Brookner
                                                 Texas Bar No. 24033684
                                              1300 Post Oak Blvd., Suite 2000
                                              Houston, Texas 77056
                                              Telephone: (713) 986-7000
                                              Facsimile: (713) 986-7100
                                              Email:     jbrookner@grayreed.com

                                                      -and-

                                                 Lydia R. Webb
                                                 Texas Bar No. 24083758
                                              1601 Elm Street, Suite 4600
                                              Dallas, Texas 75201
                                              Telephone: (214) 954-4135
                                              Facsimile: (214) 953-1332
                                              Email:      lwebb@grayreed.com

                                                      -and

                                              David B. Golubchik (pro hac vice)
                                              Eve H. Karasik (pro hac vice)
                                              LEVENE NEALE BENDER YOO
                                                     & BRILL L.L.P.
                                              10250 Constellation Boulevard, Suite 1700
                                              Los Angeles, CA 90067
                                              Telephone: (310) 229-1234
                                              Facsimile: (310) 229-1244
                                              Email: dbg@lnbyb.com
                                                     ehk@lnbyb.com

                                              COUNSEL TO THE DEBTOR




                                                 2
4832-8560-5556.1
         Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 3 of 63




                                CERTIFICATE OF SERVICE

       I do hereby certify that on February 9, 2020, a true and correct copy of the foregoing
pleading was served via CM/ECF to all parties authorized to receive electronic notice in this case.

                                              /s/ Jason S. Brookner
                                              Jason S. Brookner




                                                3
4832-8560-5556.1
         Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 4 of 63




                                           Exhibit A

                   Revised Proposed Bidding Procedures Order and Attachments




4832-8560-5556.1
             Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 5 of 63




                            THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                          §
    In re:                                                §
                                                          §       Chapter 11
    MARSHALL BROADCASTING                                 §
    GROUP, INC., 1                                        §       Case No. 19-36743 (DRJ)
                                                          §
              Debtor.                                     §
                                                          §

           ORDER (A) APPROVING BIDDING PROCEDURES AND CERTAIN BID
         PROTECTIONS, (B) SCHEDULING BID DEADLINE, AUCTION DATE, AND
           SALE HEARING AND APPROVING FORM AND MANNER OF NOTICE
          THEREOF; AND (C) APPROVING CURE PROCEDURES AND THE FORM
                        AND MANNER OF NOTICE THEREOF
                             [Relates to Docket No. 113]

             Upon the motion [Docket No. 113] (the “Motion”), 2 filed by Marshall Broadcasting Group,

Inc., the above-captioned debtor and debtor in possession (the “Debtor”), for entry of an order

pursuant to 11 U.S.C. §§ 363 and 365 and Rules 2002, 6004, and 6006 of the Federal Rules of

Bankruptcy Procedure (a) approving bidding procedures attached hereto as Exhibit 1 (the

“Bidding Procedures”) and certain bidding protections, (b) scheduling the bid deadline, auction

date and sale hearing (the “Sale Hearing”) and approving the form and manner of notice thereof;

and (c) approving procedures to cure any default pursuant to section 365(b)(1) of the Bankruptcy

Code and the form and manner of notice thereof; and the Court having jurisdiction to consider the

Motion pursuant to 28 U.S.C. §§ 157 and 1334; and this being a core proceeding pursuant to 28

U.S.C. § 157(b)(2)(A), (N), and (O); and it appearing that notice of the Motion and the Bidding

Procedures Hearing was sufficient under the circumstances, and that no other or further notice is

required; and the Court having determined that the relief requested in the Motion is in the best


1
    The last four digits of Debtor’s federal tax identification number are (7805).
2
    Capitalized terms used herein but not otherwise defined shall have the meaning ascribed to them in the Motion.


4811-4814-5332.2
          Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 6 of 63




interests of the Debtor and its estate, and good and sufficient cause having been shown, the Court

hereby further finds as follows:

          A.       The Debtor has articulated good and sufficient reasons for (i) approving the Bidding

Procedures, (ii) the grant of certain bid protections in favor of one or more potential Stalking Horse

Bidders, (iii) approving the manner of notice of the Motion, and establishing the Bid Deadline, the

Auction, the Sale Hearing, and the assumption and assignment of the Assumed Contracts and

proposed cure relating thereto, and (iv) scheduling the Sale Hearing.

          B.       The Debtor’s payment to a Stalking Horse Bidder (if any) of the Break-Up Fee on

the terms set forth in this Order (i) is an actual and necessary cost and expense of preserving the

Debtor’s estate, within the meaning of section 503(b) of the Bankruptcy Code, (ii) is of substantial

benefit to the Debtor’s estate, (iii) is reasonable and appropriate, in light of the size and nature of

the Proposed Sale and the efforts that have been and will be expended by a potential Stalking Horse

Bidder notwithstanding that the Proposed Sale is subject to higher or better offers, (iv) was

negotiated by the parties at arms’ length and in good faith, and (v) is necessary to ensure that a

potential Stalking Horse Bidder will continue to pursue its proposed acquisition of the Debtor’s

assets.

          C.       The Bidding Procedures are reasonable and appropriate and represent the best

method for maximizing the realizable value of the Debtor’s assets in part, in total, or as a going

concern transaction.

          IT IS HEREBY ORDERED THAT:

          1.       The Motion (as it pertains to approval of the matters set forth herein) is GRANTED

as set forth herein. Any objections that have not been previously resolved or withdrawn are

overruled on the merits.



                                                    2
4811-4814-5332.2
         Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 7 of 63




                                          Notice Procedures

         2.        Within three (3) business days after entry of this Order, the Debtor shall serve

copies of the Motion and this Order, including (i) a copy of the Bidding Procedures attached hereto

as Exhibit 1, and (ii) the notice of Bid Deadline, Auction and Sale Hearing, substantially in the

form attached hereto as Exhibit 2 (the “Sale Notice”) (collectively the “Bid Package”), via U.S.

first-class mail, postage prepaid, upon the following (collectively, the “Bid Notice Parties”): (a) all

potential buyers previously identified or solicited by the Debtor or PVB and any additional parties

who have previously expressed an interest to the Debtor or PVB in potentially acquiring the Assets,

(b) other potentially interested parties identified by the Debtor or its advisors; (c) the U.S. Trustee;

(d) counsel to any statutory committee; (e) counsel to Mission; (f) counterparties to the Debtor’s

executory contracts and unexpired leases; (g) all parties who have requested notice in this case;

and (h) the Federal Communications Commission (the “FCC”).

         3.        On February 28, 2020, the Debtor shall file with the Court an initial schedule of

executory contracts and unexpired leases that may be assumed and assigned as part of the Proposed

Sale (the “Potential Assumed Contracts”). Concurrently therewith, the Debtor will serve a cure

notice substantially in the form attached to the Bidding Procedures Order as Exhibit 3 (the “Cure

Notice”) upon each counterparty to the Potential Assumed Contracts (each, a “Counterparty”).

The Cure Notice shall identify the amounts, if any, that the Debtor believes are owed to each

Counterparty to a Potential Assumed Contract in order to cure any defaults that may exist under

such contract (the “Cure Amount”); provided, however, if the Debtor finalizes the Cure Amount

with respect to Fox Broadcasting Company, LLC and Fox News Network, L.L.C. (collectively,

“Fox”) prior to February 28, 2020, the Debtor will provide the Cure Amount to Fox on that earlier

date. Pursuant to the Bidding Procedures Order, the Cure Notice shall also state the applicable



                                                   3
4811-4814-5332.2
         Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 8 of 63




date, time and place of the Auction and Sale Hearing, and provide the date and time by which any

objection (the “Cure Objection”) to (i) the assumption and assignment of the applicable Potential

Assumed Contract on the basis of lack of adequate assurance of future performance under section

365(b)(1) or (ii) the Cure Amount must be filed and served by the Counterparty.

         4.        Prior to the commencement of the Sale Hearing, the Debtor will file with the Court

a final schedule (the “Assumed Contract Schedule”) of executory contracts and unexpired leases

elected to be assumed by the Successful Bidder (the “Assumed Contracts”). At the Sale Hearing,

the Debtor shall seek authority to assume and assign the Assumed Contracts to the Successful

Bidder effective as of the closing of the Proposed Sale; provided, however, that the Debtor and the

Successful Bidder together may agree to remove any Assumed Contract from the Assumed

Contract Schedule at any time up to the closing of the Proposed Sale. The Counterparty to any

deleted Assumed Contract shall be notified of such deletion by written notice via U.S. first-class

mail by no later than two (2) business days from such determination.

                                   Bidding Procedures and Auction

         5.        The Bidding Procedures attached hereto as Exhibit 1 and incorporated herein by

reference as if fully set forth herein, are hereby approved and shall govern the bidding and Auction

proceedings.

         6.        The Bid Deadline shall be March 12, 2020 at 4:00 p.m. (prevailing Central Time).

On the same day, the Debtor will provide Fox with the identity of Potential Bidders that submit

bids; provided that Fox shall not contact the Potential Bidders, or otherwise discuss the bids or the

sale with any third parties, including the Potential Bidders. Qualified Bidders will be notified by

March 16, 2020. On the same day, the Debtor will provide Fox with the identity of the Qualified

Bidders; provided that Fox shall not contact the Qualified Bidders, or otherwise discuss the bids



                                                   4
4811-4814-5332.2
         Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 9 of 63




or the sale with any third parties, including the Qualified Bidders. Deposits will be returned to

non-Qualified Bidders by March 18, 2020.

         7.        An Auction is scheduled to take place on March 18, 2020 commencing at 10:00

a.m. (prevailing Central Time) at the offices of Gray Reed & McGraw LLP, 1300 Post Oak Blvd.,

Suite 2000, Houston, TX 77056. Immediately following the conclusion of the Auction (if any),

the Debtor shall file with the Court a notice setting forth the results of the Auction. The Debtor

will provide Fox with notice of the Successful Bidder by email or telephone as soon as practicable

after the Auction.

         8.        The Debtor is authorized to terminate the bidding process or the Auction at any

time if it determines, in its business judgment, that the bidding process will not maximize value

for the Debtor’s estate, with notice of such termination to be filed of record with the Court.

                          Sale Hearing and Objections to the Proposed Sale

         9.        The Court shall commence the Sale Hearing on March 25, 2020 at 3:00 p.m.

(prevailing Central Time) in the United States Bankruptcy Court for the Southern District of Texas,

Houston Division, 515 Rusk Street, Courtroom 400, Houston, Texas 77002, at which time the

Court shall consider the Motion, the proposed Sale, and confirm the results of the Auction, if any. 3

         10.       Objections to the Motion and the Proposed Sale shall be filed with the Bankruptcy

Court and served on the following parties so as to be actually received no later than 4:00 p.m.

(prevailing Central Time) on March 23, 2020 (the “Objection Deadline”): (i) counsel to the Debtor,

Levene, Neale, Bender, Yoo & Brill LLP, 10250 Constellation Blvd., Suite 1700, Los Angeles, CA

90067, Attn: David B. Golubchik and Eve H. Karasik (dbh@lnbyb.com and ehk@lnbyb.com),




3
 As set forth in the Bidding Procedures, the Debtor may cancel the Sale Hearing if the Plan Transaction is ultimately
accepted.


                                                         5
4811-4814-5332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 10 of 63




and Gray Reed & McGraw LLP, 1300 Post Oak Blvd., Suite 2000, Houston, TX 77056, Attn: Jason

S. Brookner and Lydia R. Webb (jbrookner@grayreed.com and lwebb@grayreed.com); (ii)

counsel to the Secured Party, Proskauer Rose LLP, Eleven Times Square, New York, NY 10036,

Attn:     David     M.    Hillman    and    Lucy    F.   Kweskin     (dhillman@proskauer.com       and

lkweskin@proskauer.com), and Jackson Walker LLP, 1401 McKinney Street, Suite 1900,

Houston, TX 77010 Attn: Matthew D. Cavenaugh and Bruce J. Ruzinsky (mcavenaugh@jw.com

and bruzinsky@jw.com); and (iii) Office of the United States Trustee for the Southern District of

Texas, 515 Rusk Street, Suite 3516, Houston, TX 77002, Attn: Hector Duran, Jr. and Stephen

Douglas Statham (hector.duran.jr@usdoj.gov and stephen.statham@usdoj.gov).

         11.       The failure to timely file and serve an objection by the Objection Deadline shall be

a bar to the assertion, prior to, at the Sale Hearing, or thereafter, of any such objection to the

Motion, the Sale, the Debtor’s consummation of the Proposed Sale, or the proposed assumption

and assignment of any executory contracts or unexpired leases. Notwithstanding the foregoing,

the Objection Deadline shall not apply to any objection based upon any event occurring at the

Auction.

         12.       The Sale Hearing may be adjourned from time to time without further notice to

creditors or parties in interest other than by announcement of the adjournment made in open court.

                                             Bid Protections

         13.       In the exercise of its business judgment, the Debtor may, without any obligation to

do so after consulting with Mission and any statutory committee, select one or more Stalking Horse

Bidders by February 14, 2020, or such later date as the Debtor and Mission may mutually agree

upon.




                                                    6
4811-4814-5332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 11 of 63




         14.       The Break-Up Fee to be paid to a Stalking Horse Bidder (if any), as more fully

described in the Motion and the Bidding Procedures, is hereby approved pursuant to the terms and

conditions set forth in the Motion and Bidding Procedures, and shall be paid pursuant to the terms

of an order approving a Proposed Sale, or a confirmation order approving a Plan Transaction, as

applicable; provided, however, that notwithstanding any term to the contrary set forth in the APA,

the Bidding Procedures, or this Order, any potential Stalking Horse Bidder shall only be entitled

to receive the Break-Up Fee either upon closing of a sale or sales to a bidder or bidders who are

not the Stalking Horse Bidder(s), or following approval of a disclosure statement.

                                          Additional Provisions

         15.       The terms and conditions of this Order are immediately effective and enforceable

upon its entry.

         16.       The Debtor is authorized to take all actions necessary to effectuate the relief granted

in this Order in accordance with the Motion.

         17.       This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




Signed:                   , 2020
                                                  DAVID R. JONES
                                                  UNITED STATES BANKRUPTCY JUDGE




                                                     7
4811-4814-5332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 12 of 63




                                     Exhibit 1

                                Bidding Procedures




4811-4814-5332.2
         Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 13 of 63




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                         §
    In re:                                               §
                                                         §       Chapter 11
    MARSHALL BROADCASTING                                §
    GROUP, INC., 1                                       §       Case No. 19-36743 (DRJ)
                                                         §
             Debtor.                                     §
                                                         §

                                        BIDDING PROCEDURES 2

        Set forth below are the bidding procedures (the “Bidding Procedures”) to be used with
respect to a proposed transaction (“Transaction”) of: (A)(i) a sale of all or a portion of the assets
of Marshall Broadcasting Group, Inc., the above-captioned debtor and debtor in possession (the
“Debtor”), or (ii) a going concern sale (together, a “Proposed Sale”), or (B) a restructuring
transaction under a confirmed chapter 11 plan of reorganization (a “Plan Transaction”). The
Transaction contemplated by these Bidding Procedures is subject to competitive bidding as set
forth herein and approval by the Bankruptcy Court (as defined herein) pursuant to either (x)
Sections 363 and 365 of title 11 of the United States Code (the “Bankruptcy Code”) or (y) a
confirmed chapter 11 plan of reorganization.

        On January 22, 2020, the Debtor filed its Motion for (I) an Order (A) Approving Bidding
Procedures and Certain Bid Protections, (B) Scheduling Bid Deadline, Auction Date, and Sale
Hearing and Approving Form and Manner of Notice Thereof; and (C) Approving Cure Procedures
and the Form and Manner of Notice Thereof; and (II) an Order Approving the Sale of Substantially
All of the Debtor’s Assets Free and Clear of Liens, Claims and Interests [Docket No. 113] (the
“Sale Motion”). On February __, 2020, the United States Bankruptcy Court for the Southern
District of Texas, Houston Division (the “Bankruptcy Court”) entered its Order (A) Approving
Bidding Procedures and Certain Bid Protections, (B) Scheduling Bid Deadline, Auction Date, and
Sale Hearing and Approving Form and Manner of Notice Thereof; and (C) Approving Cure
Procedures and the Form and Manner of Notice Thereof [Docket No. --] (the “Bidding Procedures
Order”) approving these Bidding Procedures.

        The Bidding Procedures set forth herein describe, among other things, the manner in which
bidders and bids become “Qualified Bidders” and “Qualified Bids,” respectively, the receipt and
negotiation of bids received, the conduct of any Auction (as defined herein), the ultimate selection
of the Successful Bidder (as defined herein) and the Bankruptcy Court’s approval thereof
(collectively, the “Bidding Process”).

1
 The last four digits of Debtor’s federal tax identification number are (7805).
2
  The decisions and determinations to be made by the Debtor under and pursuant to these Bidding Procedures are
subject, in all respects, to the terms and conditions of Exhibit B attached to the Final Cash Collateral Order [Docket
No. 107].


4811-4814-5332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 14 of 63




        Capitalized terms used but not defined herein have the meanings ascribed to such terms in
the Sale Motion.

                                                        I.
                                                    Key Dates

       The Debtor and PVB (defined below), have already begun the marketing process. Before
being provided with any diligence materials, interested parties must sign and return a
confidentiality agreement, in a form acceptable to the Debtor in its sole discretion (a
“Confidentiality Agreement”). Requests for a Confidentiality Agreement should be made to
Philip de Roziere, PVB Advisors, LLC (“PVB”), 161 S. Roscoe Blvd., Ponte Vedra Beach, FL
32082, pderoziere@pvbadvisors.com.            Once an interested party signs and returns a
Confidentiality Agreement, it will receive access to an electronic data room. Further diligence
information is set forth in Section VIII, below.

         The deadlines and target dates are as follows:
    Deadline to designate Stalking Horse Bidder(s)                      February 14, 2020
    Deadline to file initial Cure Notice:                               February 28, 2020
    Bid Deadline:                                                       March 12, 2020 at 4:00 p.m. (CT)
    Notifications to Qualified Bidders:                                 March 16, 2020
    Return of Deposits to non-Qualified Bidders:                        March 18, 2020
    Auction:                                                            March 18, 2020 at 10:00 a.m. (CT)
    Deadline to object to Sale:                                         March 23, 2020 at 4:00 p.m. (CT)
    Deadline to object to assumption and assignment of
    the Assumed Contracts, to the Cure Notice, and any
    Cure Amount:                                                        March 23, 2020
    Deadline to file final Cure Notice:                                 March 25, 2020
    Sale Hearing, to approve the results of the Auction:                March 25, 2020 at 3:00 p.m. (CT) 3
    Deadline for Successful Bidder to seek approval of
    Sale from the FCC:                                                  April 1, 2020

                                                    II.
                              Sale of Assets or Going Concern Transaction

       The Debtor is entertaining bids for (A)(i) a going concern transaction, (ii) a sale of all or
substantially all of its assets, and (iii) a sale of such smaller portion of the Debtor’s assets as may
be subject to a purchase agreement and as may be bid upon at Auction; and (B) a Plan Transaction.


3
 If the Debtor ultimately decides to pursue a Plan Transaction, the Sale Hearing will be cancelled, and the Debtor will
promptly file a chapter 11 plan and pursue confirmation thereof.


                                                          2
4811-4814-5332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 15 of 63




The Debtor may enter into one Transaction or several Transactions with multiple parties,
depending upon the bids received.

         In addition, (i) the Successful Bidder(s) in any Proposed Sale shall assume the assumed
liabilities as may be set forth in any purchase agreement and (ii) the Debtor shall assume and assign
the assumed contracts to such Successful Bidder(s), as may be set forth in any purchase
agreement(s) accepted by the Debtor.

                                                  III.
                                          “As Is, Where Is”

        Any Transaction(s) entered into by the Debtor shall be on an “as is, where is” basis and
without representations or warranties of any kind, nature, or description by the Debtor, its agents,
or estate, except as may be set forth in a purchase agreement(s) with a Successful Bidder(s) or
chapter 11 plan, approved by the Bankruptcy Court.

                                               IV.
                             Free of Any and All Claims and Interests

        Any Transaction entered into by the Debtor shall be free and clear of all liens, claims,
interests, and encumbrances (collectively, the “Claims and Interests”), with such Claims and
Interests to attach to the net proceeds of the sale.

                                                 V.
                                Participation and Bid Requirements

        Any person or entity who wishes to participate in the Bidding Process (a “Potential
Bidder”) must become a Qualified Bidder. As a prerequisite to becoming a Qualified Bidder, a
Potential Bidder must deliver the following documents to the Debtor, Mission Broadcasting, Inc.
(as administrative agent under the Debtor’s credit agreement) (“Mission”), PVB, and counsel to
any statutory committee, at the addresses set forth below, no later than the Bid Deadline (as defined
below), in a form and substance acceptable to the Debtor and its advisors (the “Required Bid
Documents”):

         (a)     Evidence of the Potential Bidder’s financial ability to close a Transaction, in a form
         and substance acceptable to the Debtor in its discretion in consultation with Mission and
         any statutory committee. Such evidence may take the form of, among other things, current
         audited financial statements, bank statements, evidence of a non-contingent financing
         commitment, or such other documentation as the Debtor may accept in its sole discretion;

         (b)     A letter stating that the Potential Bidder’s offer is irrevocable until immediately
         following the closing of the Sale or confirmation of a chapter 11 plan, as applicable, and
         setting forth (i) the nature of the proposed Transaction, and if a Proposed Sale, whether
         such is a going concern or asset sale, which specifically identifies the assets or groups of
         assets to be purchased, and which includes the proposed consideration and the liabilities
         (if any) to be assumed, (ii) any assets expected to be excluded from the Sale, and (iii) the
         structure and financing of the Transaction (including, but not limited to, the sources of
         financing);

                                                   3
4811-4814-5332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 16 of 63




         (c)     If a Proposed Sale, a binding, executed, and definitive copy of the form Asset
         Purchase Agreement attached to the Sale Motion (the “APA”), together with all schedules
         thereto marked to show changes to the APA and schedules that the Potential Bidder
         proposes (a “Marked APA”), including the purchase price in U.S. dollars for each asset or
         group of assets subject to the applicable bid, and a specific allocation of consideration
         among the groups of assets being bid upon (all asset bids must also contain an allocation);

         (d)    If a Plan Transaction, an executed binding term sheet (the “Term Sheet”), together
         with such additional information as may be necessary to fully describe the elements of the
         proposed Plan Transaction, including the consideration to be paid;

         (e)     A good faith earnest money cash deposit (the “Deposit”) in an amount equal 10%
         of the total purchase price of the proposed Transaction;

         (f)       Evidence of corporate authority to enter into the Transaction;

         (g)       An executed Confidentiality Agreement; and

         (h)       Any additional information reasonably requested by the Debtor.

                                               VI.
                               Qualified Bidders and Qualified Bids

        A Potential Bidder (i) who delivers the documents described in Section V above, (ii) whose
financial information and credit-quality support or enhancement demonstrate the financial
capability of such Potential Bidder to consummate the Transaction if selected as the Successful
Bidder, (iii) who the Debtor determines is likely (based on availability of financing, experience,
and other considerations) to be able to consummate the Transaction within the time frame provided
by the APA or otherwise applicable in the above-captioned chapter 11 cases (the “Cases”), and
(iv) whose bid constitutes a “Qualified Bid” pursuant to these Bidding Procedures, shall be
deemed a “Qualified Bidder.” The Debtor will determine whether a Potential Bidder is a
Qualified Bidder after such consultation with Mission and any statutory committee. By March 16,
2020, the Debtor will notify Potential Bidders if they are Qualified Bidders, and will provide copies
of all Qualified Bids to counsel to Mission and any statutory committee. Mission is deemed to be
a Qualified Bidder.

         A bid will be deemed a “Qualified Bid” and considered by the Debtor only if the bid:

         (a)    is on terms and conditions (other than the amount of the consideration and the
         particular liabilities being assumed) that are substantially similar to, and are not materially
         more burdensome or conditional to the Debtor than, those contained in the APA;

         (b)   contains no contingencies of any type, other than Bankruptcy Court approval of the
         Transaction and any applicable regulatory conditions, including but not limited to Federal
         Communications Commission (“FCC”) approval;




                                                    4
4811-4814-5332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 17 of 63




         (c)    other than any Stalking Horse Bid(s) that may be designated by the Debtor, is not
         conditioned upon any bid protections (such as a topping fee, termination fee, reasonable
         expense reimbursement, or similar type of payment);

         (d)    contains an acknowledgement and representation that the bidder: (i) has had an
         opportunity to conduct any and all due diligence regarding the Debtor and its assets and
         business prior to making its offer, (ii) has relied solely upon its own independent review,
         investigation and/or inspection of any documents and/or the business and assets of the
         Debtor in making its bid, and (iii) did not rely upon any written or oral statements,
         representations, promises, warranties, or guaranties whatsoever, whether express, implied,
         by operation of law or otherwise, regarding the Debtor’s business or assets, or the
         completeness of any information provided in connection therewith or the Auction, except
         as expressly stated in the APA, the Marked APA or the Term Sheet;

         (e)     includes a list of assumed contracts and assumed liabilities (if any), and a
         commitment to consummate the Transaction and the assumption of the assumed liabilities
         (if any) within not more than ten (10) days after entry of an order by the Bankruptcy Court
         approving such Transaction;

         (f)    discloses (i) the identity of the Potential Bidder and each entity participating in
         connection with the Potential Bidder and the complete terms of such participation, and (ii)
         any other term sheets and other written or oral understandings between the Potential Bidder
         and its affiliates on one hand, and any insider (as defined in section 101(31) of the
         Bankruptcy Code) of the Debtor, on the other; and

         (g)       is received by the Bid Deadline.

       In order to comply with FCC requirements for transfer of the Debtor’s FCC licenses, a
Qualified Bidder must not:

         (a)       be a citizen or representative of a foreign government(s);

         (b)     be more than 20% directly or 25% indirectly owned or controlled by foreign
         citizens or companies;

         (c)     own media properties, or have officers, directors, or attributable shareholders or
         members with attributable interests in media properties in the relevant markets which,
         when combined with the Debtor’s stations, would exceed the FCC’s multiple ownership
         limits in 47 CFR 73.3555;

         (d)     own media properties with a national audience share, or have officers, directors, or
         attributable shareholders or members with attributable interests in media properties with a
         national audience share which, when combined with the Debtor’s stations, would exceed
         the FCC’s national audience cap limit in 47 CFR 73.3555;

         (e)     have had a broadcast or other spectrum license revoked by the FCC or a license
         revocation hearing designated on character qualifications of the Potential Bidder or any
         officers, directors, or attributable shareholders or members with attributable interests of the

                                                      5
4811-4814-5332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 18 of 63




         Potential Bidder or having found bidder guilty of fraud or misrepresentation to the FCC so
         as to call into question the Potential Bidder’s qualifications to be an FCC licensee; and

         (f)    be subject to the denial of federal benefits pursuant to the Anti-Drug Abuse Act of
         1988, 21 U.S.C. § 862.

       All bids for a Transaction must contemplate payment in cash, in full, upon the closing
of the Transaction (other than a Credit Bid), unless the Debtor agrees otherwise, after
consultation with Mission and any statutory committee. Any bid that is not for cash, and does
not otherwise comply with the above requirements, shall not be deemed to be a Qualified Bid.

        Notwithstanding the foregoing, the Debtor shall have the right, in its discretion, after
consultation with Mission and any statutory committee, to entertain bids that do not conform to
one or more of the requirements specified herein and deem such bids to be Qualified Bids. A
Qualified Bid will be valued, among other things, based upon factors such as the net value provided
by such bid, the likelihood and timing of consummating the Transaction in question, and any other
factors that the Debtor may deem relevant to the Transaction. Mission shall be deemed a Qualified
Bidder and shall be entitled to bid on a dollar-for-dollar basis the full amount of the outstanding
MBG Secured Obligations and the Adequate Protection Obligations (each as defined in the Final
Cash Collateral Order).

       Between the times the Debtor notifies a Potential Bidder that it is a Qualified Bidder and
the Auction, the Debtor may discuss, negotiate, or seek clarification of any Qualified Bid from a
Qualified Bidder. Without the written consent of the Debtor, a Qualified Bidder may not modify,
amend, or withdraw its Qualified Bid, except for proposed amendments to increase the
consideration contemplated by the Qualified Bid, or otherwise enhance the terms of the Qualified
Bid.

         The Debtor reserves the right to cancel, and not conduct, the Auction (as defined below) if
the Debtor does not receive any Qualified Bids by the Bid Deadline. In such event, the Debtor
will file a Notice of No Auction with the Bankruptcy Court.

        By submitting a bid, a Potential Bidder warrants and represents that it is a principal acting
on its own behalf, and not as a broker, finder or agent acting on another’s behalf. Such Potential
Bidder acknowledges that it will not look to the Debtor or PVB for the payment of any fee or
commission. In addition, the Potential Bidder agrees to be responsible for the payment of any fee,
commission, or other compensation payable to any broker, finder, or agent who alleges it has dealt
with or through the Potential Bidder.

                                               VII.
                                 Bid Deadline and Bid Recipients

       A Qualified Bidder (other than a potential Stalking Horse and Mission) who desires to
make a bid shall deliver written copies of its bid to each of the following, no later than 4:00 p.m.
Central Time on March 12, 2020 (the “Bid Deadline”):




                                                 6
4811-4814-5332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 19 of 63




1.    Debtor’s Counsel:
                                                              Gray Reed & McGraw LLP
      Levene Neale Bender Yoo & Brill L.L.P.                  1300 Post Oak Blvd.
      10250 Constellation Boulevard                           Suite 2000
      Suite 1700                                              Houston, TX 77056
      Los Angeles, CA 90067                          -and-    Attn.: Jason S. Brookner
      Attn: David B. Golubchik                                       Lydia R. Webb
            Eve H. Karasik                                    Email: jbrookner@grayreed.com
      Email: dbg@lnbyb.com                                            lwebb@grayreed.com
             ehk@lbbyb.com

2.    Debtor’s Investment Banker:
      PVB Advisors, LLC
      161 S. Roscoe Blvd.
      Ponte Vedra Beach, FL 32082
      Attn: Philip de Roziere
      Email: pderoziere@pvbadvisors.com

3.    Counsel to Mission:
      Proskauer Rose LLP                                      Jackson Walker LLP
      Eleven Times Square                                     1401 McKinney Street, Suite 1900
      New York, NY 10036                                      Houston, TX 77010
      Attn: David M. Hillman                          -and-   Attn: Matthew D. Cavenaugh
            Lucy F. Kweskin                                         Bruce J. Ruzinsky
      Email: dhillman@proskauer.com                           Email: mcavenaugh@jw.com
             lkweskin@proskauer.com                                  bruzinsky@jw.com


                                              VIII.
                                          Due Diligence

        Following execution of a Confidentiality Agreement, the Debtor shall afford each
interested party an opportunity to perform due diligence with respect to its business and assets.
Due diligence access may include management presentations as may be scheduled by the Debtor,
on-site inspections, and such other matters which an interested party may reasonably request and
as to which the Debtor, in its sole discretion, may agree. The Debtor shall designate an employee
or other representative to coordinate all reasonable requests for additional information and due
diligence access from interested parties. No due diligence shall continue after the Bid Deadline.
The Debtor may, in its discretion, coordinate diligence efforts such that multiple interested parties
have simultaneous access to due diligence materials and/or simultaneous attendance at
management presentations or site inspections.

       All diligence requests should be made to Philip de Roziere of PVB, 161 S. Roscoe
Blvd., Ponte Vedra Beach, FL 32082, pderoziere@pvbadvisors.com.



                                                 7
4811-4814-5332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 20 of 63




        Each Qualified Bidder shall be deemed to acknowledge and represent that (i) it has had an
opportunity to conduct any and all due diligence regarding the Debtor’s business and assets prior
to making its offer, (ii) it has relied solely upon its own independent review, investigation, and/or
inspection of any documents and/or the business and assets in making its bid, (iii) it did not rely
upon any written or oral statements, representations, promises, warranties, or guaranties
whatsoever, whether express, implied, by operation of law or otherwise, regarding the business or
assets, or the completeness of any information provided in connection therewith, the Bidding
Process or the Auction (as defined herein), except, as to any Stalking Horse, as expressly stated in
the APA, and as to a Successful Bidder other than a potential Stalking Horse, as expressly stated
in the definitive agreement with such Successful Bidder approved by the Bankruptcy Court, and
(iv) that it has not engaged and will not engage in collusion in connection with the bidding process
at any time.

                                             IX.
                         Stalking Horse Declaration and Break-Up Fee

        In the exercise of its business judgment, the Debtor may, without any obligation to do so
after consulting with Mission and any statutory committee, select one or more bidders to act as a
stalking horse (each being a “Stalking Horse Bidder” with the relevant bid being a “Stalking Horse
Bid”) by February 14, 2020, or such later date as the Debtor and Mission may mutually agree
upon. The Debtor may, but is not required to incur and pay a break-up fee in an amount not to
exceed 3% of the cash component of the Stalking Horse Bid and, in the Debtor’s discretion,
reimbursement of reasonable expenses (together, the “Break-Up Fee”); provided that the Break-
Up Fee shall only be paid pursuant to the terms of an order approving a Proposed Sale or a
confirmation order approving a Plan Transaction, as applicable. The Break-Up Fee shall only be
payable either upon closing of a sale or sales to a bidder or bidders who are not the Stalking Horse
Bidder(s), or following approval of a disclosure statement if the Debtor pursues a Plan Transaction.

        To the extent a determination is made to provide a Break-Up Fee, the Debtor will file notice
of the same with the Bankruptcy Court, and such Break-Up Fee may be paid without further action
or order of the Bankruptcy Court, other than an order approving the transaction that gave rise to
payment of the Break-Up Fee.

                                                X.
                                              Auction

      If the Debtor receives more than one Qualified Bid, an auction (the “Auction”) will be
conducted, upon notice to all Qualified Bidders who have submitted Qualified Bids, at 10:00 a.m.
Central Time on March 18, 2020, at the offices of Gray Reed & McGraw LLP, 1300 Post Oak
Boulevard, Suite 2000, Houston Texas 77056, in accordance with the following procedures:

         (a)    Only the following persons shall be entitled to attend the Auction: (i) professionals
         and principals or members of the Debtor, (ii) PVB, (iii) counsel to, and business persons
         from, Mission, (iv) counsel to any statutory committee and a committee representative, (v)
         the United States Trustee for the Southern District of Texas (the “U.S. Trustee”), and (vi)
         professionals and principals or members of any Qualified Bidder who has timely submitted
         a Qualified Bid (collectively, the “Participating Parties”). Only Qualified Bidders will be


                                                  8
4811-4814-5332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 21 of 63




         entitled to make any Subsequent Bids (as defined below) at the Auction.

         (b)    At the commencement of the Auction, Qualified Bidders in attendance will be
         informed of which Qualified Bid or combination of Qualified Bids the Debtor believes is
         the highest or otherwise best offer(s), and from which bidding will begin.

         (c)     All Participating Parties shall be entitled to be present for all Subsequent Bids (as
         defined below) with the understanding that the true identity of each bidder shall be fully
         disclosed to all other bidders and that all material terms of each Subsequent Bid shall be
         fully disclosed to all Participating Parties throughout the entire Auction.

         (d)    The Debtor may employ and announce at the Auction additional procedural rules
         that are reasonable under the circumstances (e.g., the amount of time allotted to make
         Subsequent Bids) for conducting the Auction, provided that such rules are not inconsistent
         with these Bidding Procedures, the Bankruptcy Code, or any order of the Bankruptcy Court
         entered in connection herewith, and after consulting with Mission and any statutory
         committee regarding the same.

         (e)     Bidding at the Auction shall begin with the highest or otherwise best Qualified Bid
         or combination of Qualified Bids as identified by the Debtor at the onset of the Auction
         (the “Baseline Bid”). To the extent a Stalking Horse Bidder has been named, the initial
         overbid must exceed the Baseline Bid by the amount of the Break-Up Fee plus and
         additional $350,000. Thereafter, or in the event no Stalking Horse Bidder has been named,
         the minimum bidding increment (the “Subsequent Bids” and each a “Subsequent Bid”)
         shall be $350,000 (which increments may be increased or decreased by the Debtor, in its
         discretion, in consultation with Mission and any statutory committee, depending on the
         nature of the Transactions presented). The Auction shall continue in one or more rounds
         of bidding and shall conclude after each Participating Party has had the opportunity to
         submit one or more additional Subsequent Bids with full knowledge and written
         confirmation of the then-existing highest bid or bids.

       The Debtor reserves the right, in the exercise of its business judgment in consultation with
Mission and any statutory committee, to adjourn the Auction at one or more times to, among other
things (i) facilitate discussions among the Debtor and Qualified Bidders, (ii) allow Qualified
Bidders to consider how they wish to proceed, and (iii) allow Qualified Bidders the opportunity to
provide the Debtor with such additional information or evidence, as the Debtor may require in the
exercise of its business judgment, that the Qualified Bidder has sufficient resources and sufficient
non-contingent debt and/or equity funding commitments to consummate the Transaction at the
then-prevailing Subsequent Bid amount.

       The Debtor shall maintain a transcript of the proceedings at the Auction, including the
Baseline Bid, all Subsequent Bids, and the Successful Bid (as defined below).

                                               XI.
                        Closing of Auction and Selection of Successful Bid

       The Auction shall continue until there is only one bid that the Debtor determines, in its
business judgment, after consultation with Mission and any statutory committee, is the highest or

                                                  9
4811-4814-5332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 22 of 63




otherwise best Qualified Bid for a Transaction or multiple Transactions, after taking into account
factors such as the speed and certainty of consummating the transaction (such bid being the
“Successful Bid” and the bidder making such bid, the “Successful Bidder”). 4

        All bidders will be deemed to have consented to the core and exclusive jurisdiction of the
Bankruptcy Court and waived any right to a jury trial in connection with any and all disputes
relating to, arising from, or connected with the Auction, the marketing process, the Transaction,
and the construction and enforcement of any purchase agreement.

                                                     XII.
                                                Back-Up Bidder

        If there is an Auction, the Qualified Bidder that submits the second highest Bid at the
Auction shall be required to serve as the back-up bidder (the “Back-Up Bidder”) and keep such
Back-Up Bidder’s last Bid (the “Back-Up Bid”) open and irrevocable until the earlier of (i) (A) if
a Proposed Sale, 5:00 p.m. Central Time on the date which is five days after obtaining initial FCC
consent to the sale to the Successful Bidder or (B) if a Plan Transaction, the entry of an order
approving a disclosure statement for a chapter 11 plan (the “Disclosure Statement Approval
Date”), and (ii) the closing of the Transaction with the Successful Bidder (the “Outside Back-Up
Date”). If, (x) after the Sale Hearing but prior to the Outside Back-Up Date for a Proposed Sale
or (y) after the conclusion of the Auction but prior to the Outside Back-up Date for a Plan
Transaction, the Successful Bidder fails to consummate or proceed with the relevant Transaction
because of a breach or failure to perform on the part of such Successful Bidder, or if the FCC fails
to grant the initial application to approve Sale within six (6) months of entry of the Sale Order and
the FCC states (or failing that, a communications law attorney mutually agreed upon by the parties
reasonably believes) that the FCC’s failure to act upon the initial application is based on concerns
regarding Buyer’s qualifications to acquire, own, operate and control the Stations, the Back-Up
Bidder will be deemed to have the new Successful Bid, and the Debtor will be authorized, without
further order of the Bankruptcy Court, to consummate the Transaction with the Back-Up Bidder.
The Debtor will provide notice to Mission and any statutory committee of any failure by the
Successful Bidder to close the Transaction and the election to proceed to close a Transaction with
the Back-Up Bidder.

                                                     XIII.
                                              Right to Credit Bid

       Any creditor that has a valid, perfected, unavoidable, and enforceable security interest (a
“Security Interest”) in the Debtor’s assets (any such creditor, a “Secured Party”) may make one or
more credit bids for all or any portion of the secured claim(s) held by such Secured Party at the
Auction, subject to the requirements of section 363(k) of the Bankruptcy Code (a “Credit Bid”).
Mission shall be permitted to Credit Bid on a dollar-for-dollar basis in an amount up to the full
amount of the outstanding MBG Secured Obligations and the Adequate Protection Obligations




4
  Exhibit B to the Final Cash Collateral Order shall govern with respect to any inability of the Debtor’s directors to
reach unanimous consent on bidding- or auction-related matters.

                                                         10
4811-4814-5332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 23 of 63




(each as defined in the Final Cash Collateral Order), pursuant to paragraph 10(e) of the Final Cash
Collateral Order.

      In order to qualify to Credit Bid, a Secured Party must be a Qualified Bidder and a Credit
Bid must qualify as a Qualified Bid. Mission is deemed to be a Qualified Bidder.

                                             XIV.
                            The Sale Hearing and Return of Deposits

        In the event one or more Proposed Sales are accepted by the Debtor, a hearing to approve
the Sale(s) will take place before the Honorable David R. Jones, Chief United States Bankruptcy
Judge, on March 25, 2020 at 3:00 p.m. Central Time, in the United States Bankruptcy Court for
the Southern District of Texas, Houston Division, 515 Rusk Street, Courtroom 400, Houston,
Texas 77002. The Sale Hearing may be adjourned or rescheduled by the Debtor without notice
other than by an announcement made at the Sale Hearing.

         The Debtor will not be bound by a Successful Bid for a Proposed Sale or a Back-Up Bid
for a Proposed Sale unless and until the Bankruptcy Court has approved the same. Following
Bankruptcy Court approval of a Proposed Sale with the Successful Bidder, if the Successful Bidder
fails to consummate the Proposed Sale for any reason, then the Back-Up Bidder will be deemed to
be the Successful Bidder and the Debtor will enter into a Sale with the Back-Up Bidder on the
terms of the Back-Up Bid without any further order of the Bankruptcy Court, and the Debtor may
pursue any and all available remedies against the Successful Bidder in connection with its failure
to consummate the Sale.

       If the Debtor chooses to move forward with a Plan Transaction, the Sale Hearing will be
cancelled and notice of the same will be filed with the Bankruptcy Court.

       The Deposit (together with interest, if any, thereon) of the Back-Up Bidder for a Proposed
Sale will not be returned until two (2) business days following the closing of the Sale to the
Successful Bidder. The Deposit (together with interest, if any, thereon) of all other Qualified
Bidders will be returned within 48 hours of the Auction concluding. The Deposit of the Successful
Bidder (together with interest, if any, thereon) shall be applied against the payment of the Proposed
Sale consideration upon the closing of the Sale. In the event a Bidder fails to close as a result of
its own default, its Deposit shall be released to, and retained by, the Debtor.

        The Deposit (together with interest, if any, thereon) of the Back-Up Bidder for a Plan
Transaction will not be returned until two (2) business days following the Disclosure Statement
Approval Date. The Deposit (together with interest, if any, thereon) of all other Qualified Bidders
will be returned within 48 hours of the Auction concluding. The Deposit of the Successful Bidder
for a Plan Transaction (together with interest, if any, thereon) shall be applied against the payment
of the Plan Transaction consideration at the time a chapter 11 plan is confirmed. In the event a
Bidder fails to close as a result of its own default, its Deposit shall be released to, and retained by,
the Debtor.

        Deposits made by Potential Bidders who are not determined to be Qualified Bidders will
be returned within five (5) business days after the Bid Deadline.


                                                  11
4811-4814-5332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 24 of 63




                                             XV.
                        Reservation of Rights and Fiduciary Obligation

         Notwithstanding any term to the contrary herein, the Debtor, in consultation with Mission
and any statutory committee, reserves the right to: (i) modify the Bidding Procedures at any time;
(ii) determine which Qualified Bid, if any, is the highest or otherwise best offer; (iii) reject at any
time, any bid that is: (a) inadequate or insufficient ; (b) not in conformity with the requirements of
the Bankruptcy Code, the Bidding Procedures, or the terms and conditions of the APA; or (c)
contrary to the best interests of the Debtor, its estate, and creditors as determined by the Debtor in
its sole discretion; and (iv) pursue a sale or other transaction through a chapter 11 plan.

        Nothing in these Bidding Procedures shall require the Debtor, the board of directors or
similar governing body of the Debtor, or any individual board member or officer of the Debtor to
take any action, or to refrain from taking any action, with respect to these Bidding Procedures or
the Auction, to the extent such persons or entities determine, on the advice of counsel, that taking
or refraining from taking such action, is required to comply with applicable law or its fiduciary
obligations.




                                                  12
4811-4814-5332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 25 of 63




                                     Exhibit 2

                                    Sale Notice




4811-4814-5332.2
          Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 26 of 63




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                            §
    In re:                                                  §
                                                            §       Chapter 11
    MARSHALL BROADCASTING                                   §
    GROUP, INC., 1                                          §       Case No. 19-36743 (DRJ)
                                                            §
              Debtor.                                       §
                                                            §

                   NOTICE OF BID DEADLINE, AUCTION AND SALE HEARING

       PLEASE TAKE NOTICE that on January 22, 2020, the Debtor filed its Motion for (I) an
Order (A) Approving Bidding Procedures and Certain Bid Protections, (B) Scheduling Bid
Deadline, Auction Date, and Sale Hearing and Approving Form and Manner of Notice Thereof;
and (C) Approving Cure Procedures and the Form and Manner of Notice Thereof; and (II) an
Order Approving the Sale of Substantially All of the Debtor’s Assets Free and Clear of Liens,
Claims and Interests [Docket No. --] (the “Sale Motion”).

        PLEASE TAKE FURTHER NOTICE that on February __, 2020, the United States
Bankruptcy Court for the Southern District of Texas, Houston Division (the “Bankruptcy Court”)
entered its Order (A) Approving Bidding Procedures and Certain Bid Protections, (B) Scheduling
Bid Deadline, Auction Date, and Sale Hearing and Approving Form and Manner of Notice
Thereof; and (C) Approving Cure Procedures and the Form and Manner of Notice Thereof [Docket
No. --] (the “Bidding Procedures Order”) approving certain bidding procedures attached thereto
as Exhibit 1.

       PLEASE TAKE FURTHER NOTICE that all interested parties are invited to seek to
become a Qualified Bidder and submit a Qualified Bid to purchase all or a portion of the Debtor’s
business and assets in accordance with the terms of the Bidding Procedures Order and the bidding
procedures. The deadline for Potential Bidders to submit Qualified Bids is March 12, 2020 at
4:00 p.m.

        PLEASE TAKE FURTHER NOTICE that, in accordance with the Bidding Procedures
Order, unless cancelled, an Auction will take place on March 18, 2020 commencing at 10:00 a.m.
(prevailing Central Time) at the offices of Gray Reed & McGraw LLP, 1300 Post Oak Blvd., Suite
2000, Houston, TX 77056. The Auction will proceed, and be conducted, pursuant to the terms of
the Bidding Procedures.

       PLEASE TAKE FURTHER NOTICE that a hearing on the sale of the Debtor’s assets,
including the assumption and assignment of any executory contracts (the “Sale Hearing”), will
take place on March 25, 2020 at 3:00 p.m. (prevailing Central Time) in the United States

1
    The last four digits of Debtor’s federal tax identification number are (7805).


4811-4814-5332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 27 of 63




Bankruptcy Court for the Southern District of Texas, Houston Division, 515 Rusk Street,
Courtroom 400, Houston, Texas 77002. As set forth in the Bidding Procedures, the Auction and
the Sale Hearing may be cancelled, with a notice of cancellation to be filed by the Debtor with the
Bankruptcy Court.

        PLEASE TAKE FURTHER NOTICE that any objection to the assumption and
assignment of any executory contract or unexpired lease, or any cure amount related thereto, shall
be filed by March 23, 2020 and served upon the Notice Parties designated below. To the extent
any such objection is filed, a subsequent hearing will be scheduled with notice to the objecting
party.

        PLEASE TAKE FURTHER NOTICE that the deadline for filing objections to the
Sale(s) is March 23, 2020 at 4:00 p.m. (prevailing Central Time). Objections, if any, must (a) be
in writing, (b) state with specificity the nature of such objection, (c) comply with the Federal Rules
of Bankruptcy Procedure, and (d) be filed with the Court and served on undersigned counsel for
the Debtor, the United States Trustee for the Southern District of Texas, and Mission Broadcasting,
Inc. (as administrative agent under the Debtor’s credit agreement) at the addresses listed below
(the “Notice Parties”).

 1. Debtor’s Counsel:
                                                              Gray Reed & McGraw LLP
      Levene Neale Bender Yoo & Brill L.L.P.                  1300 Post Oak Blvd.
      10250 Constellation Boulevard                           Suite 2000
      Suite 1700                                              Houston, TX 77056
      Los Angeles, CA 90067                           -and-   Attn.: Jason S. Brookner
      Attn: David B. Golubchik                                       Lydia R. Webb
            Eve H. Karasik                                    Email: jbrookner@grayreed.com
      Email: dbg@lnbyb.com                                            lwebb@grayreed.com
             ehk@lbbyb.com

2.    United States Trustee for the Southern District of Texas:
      Office of the United States Trustee
      515 Rusk Street
      Suite 3516
      Houston, Texas 77002
      Attn: Hector Duran
      Email: Hector.Duran.Jr@usdoj.gov




                                                  2
4811-4814-5332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 28 of 63




3.    Counsel to Mission:
      Proskauer Rose LLP                                     Jackson Walker LLP
      Eleven Times Square                                    1401 McKinney Street, Suite 1900
      New York, NY 10036                                     Houston, TX 77010
      Attn: David M. Hillman                        -and-    Attn: Matthew D. Cavenaugh
            Lucy F. Kweskin                                        Bruce J. Ruzinsky
      Email: dhillman@proskauer.com                          Email: mcavenaugh@jw.com
             lkweskin@proskauer.com                                 bruzinsky@jw.com


         PLEASE TAKE FURTHER NOTICE that copies of pleadings related to the proposed
sale(s), including the Bidding Procedures Order (and attached Bidding Procedures) approved by
the Bankruptcy Court, are available on the Bankruptcy Court’s website at
http://ecf.txs.uscourts.gov/ or by contacting Debtor’s counsel via email at the addresses listed
above.
         Respectfully submitted this __th day of February, 2020.

                                             GRAY REED & McGRAW LLP

                                             By: /s/ Jason S. Brookner
                                                Jason S. Brookner
                                                Texas Bar No. 24033684
                                             1300 Post Oak Blvd., Suite 2000
                                             Houston, Texas 77056
                                             Telephone: (713) 986-7000
                                             Facsimile: (713) 986-7100
                                             Email:     jbrookner@grayreed.com

                                                     -and-

                                                Lydia R. Webb
                                                Texas Bar No. 24083758
                                             1601 Elm Street, Suite 4600
                                             Dallas, Texas 75201
                                             Telephone: (214) 954-4135
                                             Facsimile: (214) 953-1332
                                             Email:      lwebb@grayreed.com

                                                     -and




                                                3
4811-4814-5332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 29 of 63




                                               David B. Golubchik (pro hac vice)
                                               Eve H. Karasik (pro hac vice)
                                               LEVENE NEALE BENDER YOO
                                                      & BRILL L.L.P.
                                               10250 Constellation Boulevard, Suite 1700
                                               Los Angeles, CA 90067
                                               Telephone: (310) 229-1234
                                               Facsimile: (310) 229-1244
                                               Email: dbg@lnbyb.com
                                                      ehk@lnbyb.com

                                               COUNSEL TO THE DEBTOR



                                 CERTIFICATE OF SERVICE

        I hereby certify that on February __, 2020, a true and correct copy of this Notice of Bid
Deadline, Auction, and Sale Hearing has been served (i) electronically via CM/ECF on all parties
who have subscribed for electronic notice in this case, (ii) via U.S. first-class mail on all parties
listed on the Debtor’s Official Service List and (iii) via U.S. first-class mail or email if available
to (a) all potential buyers previously identified or solicited by the Debtor or its advisors and any
additional parties who have previously expressed an interest to the Debtor or PVB in potentially
acquiring the Assets; (b) counterparties to the Debtor’s executory contracts and unexpired leases;
and (c) the Federal Communications Commission.

                                               /s/ Jason S. Brookner
                                               Jason S. Brookner




                                                  4
4811-4814-5332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 30 of 63




                                     Exhibit 3

                                   Cure Notice




4811-4814-5332.2
          Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 31 of 63




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                            §
    In re:                                                  §
                                                            §       Chapter 11
    MARSHALL BROADCASTING                                   §
    GROUP, INC., 1                                          §       Case No. 19-36743 (DRJ)
                                                            §
              Debtor.                                       §
                                                            §

    NOTICE OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES SUBJECT TO
    POSSIBLE ASSUMPTION AND ASSIGNMENT AND PROPOSED CURE AMOUNTS

        PLEASE TAKE NOTICE that pursuant to the terms of that certain Order (A) Approving
Bidding Procedures and Certain Bid Protections, (B) Scheduling Bid Deadline, Auction Date, and
Sale Hearing and Approving Form and Manner of Notice Thereof; and (C) Approving Cure
Procedures and the Form and Manner of Notice Thereof [Docket No. --] (the “Bidding Procedures
Order”), Marshall Broadcasting Group, Inc., the above-captioned debtor and debtor in possession
(the “Debtor”), may hold an Auction for the sale of substantially all of its assets on March 18, 2020
at the Houston office of Gray Reed & McGraw LLP.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Bidding
Procedures Order, the Debtor hereby provides its notice (the “Cure Notice”) of proposed cure
amounts (each a “Cure Amount” and collectively, the “Cure Amounts”) for all contracts and leases
subject to potential assumption and assignment to the successful bidder(s) at Auction.

       PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit A are schedules of
the executory contracts and unexpired leases (collectively, the “Potential Assumed Contracts and
Leases”) that may be included as part of the sale of the Debtor’s assets and the proposed Cure
Amount for each such lease or contract.

       PLEASE TAKE FURTHER NOTICE that any objection to a Cure Amount must be filed
with the Bankruptcy Court and served on the undersigned counsel so as to be actually received by
March 23, 2020 (the “Cure Objection Deadline”).

        PLEASE TAKE FURTHER NOTICE that pursuant to the Bidding Procedures Order,
the Cure Amounts set forth in the Cure Notice shall be binding on all parties unless an objection
thereto is timely filed and served. If an objection to the assumption and assignment of the Potential
Assumed Contracts and Leases or to the Cure Notice and any Cure Amount cannot be resolved
consensually among the parties, the Court will set a hearing to determine such matters as soon
thereafter as is practicable, and the Debtor is permitted to give notice only to the objecting party
and those parties who have filed a notice of appearance. The failure to timely file and serve an

1
    The last four digits of Debtor’s federal tax identification number are (7805).


4811-4814-5332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 32 of 63




objection shall be deemed consent to the assumption and assignment of the Potential Assumed
Contracts and Leases and to the Cure Amounts, and any and all objections thereto shall be deemed
forever released and waived.

        PLEASE TAKE FURTHER NOTICE that the inclusion of any contracts or leases on
Exhibit A hereto shall not constitute or be deemed to be a determination or admission by the
Debtor that such document is, in fact, an executory contract or unexpired lease within the meaning
of the Bankruptcy Code (all rights with respect thereto being expressly reserved).

         Respectfully submitted this ___ day of February, 2020.
                                             GRAY REED & McGRAW LLP

                                             By: /s/ Jason S. Brookner
                                                Jason S. Brookner
                                                Texas Bar No. 24033684
                                             1300 Post Oak Blvd., Suite 2000
                                             Houston, Texas 77056
                                             Telephone: (713) 986-7000
                                             Facsimile: (713) 986-7100
                                             Email:     jbrookner@grayreed.com

                                                     -and-

                                                Lydia R. Webb
                                                Texas Bar No. 24083758
                                             1601 Elm Street, Suite 4600
                                             Dallas, Texas 75201
                                             Telephone: (214) 954-4135
                                             Facsimile: (214) 953-1332
                                             Email:      lwebb@grayreed.com

                                                     -and

                                             David B. Golubchik (pro hac vice)
                                             Eve H. Karasik (pro hac vice)
                                             LEVENE NEALE BENDER YOO
                                                    & BRILL L.L.P.
                                             10250 Constellation Boulevard, Suite 1700
                                             Los Angeles, CA 90067
                                             Telephone: (310) 229-1234
                                             Facsimile: (310) 229-1244
                                             Email: dbg@lnbyb.com
                                                    ehk@lnbyb.com

                                             COUNSEL TO THE DEBTOR



                                                2
4811-4814-5332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 33 of 63




                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on the ___ day of February, 2020, he caused a true
and correct copy of the foregoing document to be served via CM/ECF on all parties who have
subscribed for electronic notice in this case, and via email (if email addresses are available) and
first class U.S. mail on each counterparty listed in Exhibit A.

                                              /s/ Jason S. Brookner
                                             Jason S. Brookner




                                                3
4811-4814-5332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 34 of 63




                                           Exhibit B

                   Redline Proposed Bidding Procedures Order and Attachments




4832-8560-5556.1
          Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 35 of 63




                            THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                          §
    In re:                                                §
                                                          §       Chapter 11
    MARSHALL BROADCASTING                                 §
    GROUP, INC.,1                                         §       Case No. 19-36743 (DRJ)
                                                          §
              Debtor.                                     §
                                                          §

          ORDER (A) APPROVING BIDDING PROCEDURES AND CERTAIN BID
        PROTECTIONS, (B) SCHEDULING BID DEADLINE, AUCTION DATE, AND
          SALE HEARING AND APPROVING FORM AND MANNER OF NOTICE
         THEREOF; AND (C) APPROVING CURE PROCEDURES AND THE FORM
                       AND MANNER OF NOTICE THEREOF
                            [Relates to Docket No. --113]

             Upon the motion [Docket No. --113] (the “Motion”),2 filed by Marshall Broadcasting

Group, Inc., the above-captioned debtor and debtor in possession (the “Debtor”), for entry of an

order pursuant to 11 U.S.C. §§ 363 and 365 and Rules 2002, 6004, and 6006 of the Federal Rules

of Bankruptcy Procedure (a) approving bidding procedures attached hereto as Exhibit 1 (the

“Bidding Procedures”) and certain bidding protections, (b) scheduling the bid deadline, auction

date and sale hearing (the “Sale Hearing”) and approving the form and manner of notice thereof;

and (c) approving procedures to cure any default pursuant to section 365(b)(1) of the Bankruptcy

Code and the form and manner of notice thereof; and the Court having jurisdiction to consider the

Motion pursuant to 28 U.S.C. §§ 157 and 1334; and this being a core proceeding pursuant to 28

U.S.C. § 157(b)(2)(A), (N), and (O); and it appearing that notice of the Motion and the Bidding

Procedures Hearing was sufficient under the circumstances, and that no other or further notice is

required; and the Court having determined that the relief requested in the Motion is in the best


1
    The last four digits of Debtor’s federal tax identification number are (7805).
2
    Capitalized terms used herein but not otherwise defined shall have the meaning ascribed to them in the Motion.


4811-4814-5332.2
          Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 36 of 63




interests of the Debtor and its estate, and good and sufficient cause having been shown, the Court

hereby further finds as follows:

          A.       The Debtor has articulated good and sufficient reasons for (i) approving the

Bidding Procedures, (ii) the grant of certain bid protections in favor of one or more potential

Stalking Horse Bidders, (iii) approving the manner of notice of the Motion, and establishing the

Bid Deadline, the Auction, the Sale Hearing, and the assumption and assignment of the Assumed

Contracts and proposed cure relating thereto, and (iv) scheduling the Sale Hearing.

          B.       The Debtor’s payment to a Stalking Horse Bidder (if any) of the Break-Up Fee on

the terms set forth in this Order (i) is an actual and necessary cost and expense of preserving the

Debtor’s estate, within the meaning of section 503(b) of the Bankruptcy Code, (ii) is of substantial

benefit to the Debtor’s estate, (iii) is reasonable and appropriate, in light of the size and nature of

the Proposed Sale and the efforts that have been and will be expended by a potential Stalking

Horse Bidder notwithstanding that the Proposed Sale is subject to higher or better offers, (iv) was

negotiated by the parties at arms’ length and in good faith, and (v) is necessary to ensure that a

potential Stalking Horse Bidder will continue to pursue its proposed acquisition of the Debtor’s

assets.

          C.       The Bidding Procedures are reasonable and appropriate and represent the best

method for maximizing the realizable value of the Debtor’s assets in part, in total, or as a going

concern transaction.

          IT IS HEREBY ORDERED THAT:

          1.       The Motion (as it pertains to approval of the matters set forth herein) is

GRANTED as set forth herein. Any objections that have not been previously resolved or

withdrawn are overruled on the merits.



                                                  2
4811-4814-5332.15332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 37 of 63




                                          Notice Procedures

         2.        Within three (3) business days after entry of this Order, the Debtor shall serve

copies of the Motion and this Order, including (i) a copy of the Bidding Procedures attached hereto

as Exhibit 1, and (ii) the notice of Bid Deadline, Auction and Sale Hearing, substantially in the

form attached hereto as Exhibit 2 (the “Sale Notice”) (collectively the “Bid Package”), via U.S.

first-class mail, postage prepaid, upon the following (collectively, the “Bid Notice Parties”): (a) all

potential buyers previously identified or solicited by the Debtor or PVB and any additional parties

who have previously expressed an interest to the Debtor or PVB in potentially acquiring the

Assets, (b) other potentially interested parties identified by the Debtor or its advisors; (c) the U.S.

Trustee; (d) counsel to any statutory committee; (e) counsel to Mission; (f) counterparties to the

Debtor’s executory contracts and unexpired leases; (g) all parties who have requested notice in this

case; and (h) the Federal Communications Commission (the “FCC”).

         3.        On February 28, 2020, the Debtor shall file with the Court an initial schedule of

executory contracts and unexpired leases that may be assumed and assigned as part of the

Proposed Sale (the “Potential Assumed Contracts”). Concurrently therewith, the Debtor will serve

a cure notice substantially in the form attached to the Bidding Procedures Order as Exhibit 3 (the

“Cure Notice”) upon each counterparty to the Potential Assumed Contracts (each, a

“Counterparty”). The Cure Notice shall identify the amounts, if any, that the Debtor believes are

owed to each Counterparty to a Potential Assumed Contract in order to cure any defaults that may

exist under such contract (the “Cure Amount”); provided, however, if the Debtor finalizes the Cure

Amount with respect to Fox Broadcasting Company, LLC and Fox News Network, L.L.C.

(collectively, “Fox”) prior to February 28, 2020, the Debtor will provide the Cure Amount to Fox

on that earlier date. Pursuant to the Bidding Procedures Order, the Cure Notice shall also state the



                                                   3
4811-4814-5332.15332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 38 of 63




applicable date, time and place of the Auction and Sale Hearing, and provide the date and time by

which any objection (the “Cure Objection”) to (i) the assumption and assignment of the applicable

Potential Assumed Contract on the basis of lack of adequate assurance of future performance

under section 365(b)(1) or (ii) the Cure Amount must be filed and served by the Counterparty.

         4.        Prior to the commencement of the Sale Hearing, the Debtor will file with the Court

a final schedule (the “Assumed Contract Schedule”) of executory contracts and unexpired leases

elected to be assumed by the Successful Bidder (the “Assumed Contracts”). At the Sale Hearing,

the Debtor shall seek authority to assume and assign the Assumed Contracts to the Successful

Bidder effective as of the closing of the Proposed Sale; provided, however, that the Debtor and the

Successful Bidder together may agree to remove any Assumed Contract from the Assumed

Contract Schedule at any time up to the closing of the Proposed Sale. The Counterparty to any

deleted Assumed Contract shall be notified of such deletion by written notice via U.S. first-class

mail by no later than two (2) business days from such determination.

                                   Bidding Procedures and Auction

         5.        The Bidding Procedures attached hereto as Exhibit 1 and incorporated herein by

reference as if fully set forth herein, are hereby approved and shall govern the bidding and Auction

proceedings.

         6.        The Bid Deadline shall be March 12, 2020 at 4:00 p.m. (prevailing Central Time),

. On the same day, the Debtor will provide Fox with the identity of Potential Bidders that submit

bids; provided that Fox shall not contact the Potential Bidders, or otherwise discuss the bids or the

sale with any third parties, including the Potential Bidders. Qualified Bidders will be notified by

March 16, 2020, and deposits. On the same day, the Debtor will provide Fox with the identity of

the Qualified Bidders; provided that Fox shall not contact the Qualified Bidders, or otherwise



                                                   4
4811-4814-5332.15332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 39 of 63




discuss the bids or the sale with any third parties, including the Qualified Bidders. Deposits will be

returned to non-Qualified Bidders by March 1918, 2020.

         7.        An Auction is scheduled to take place on March 1918, 2020 commencing at 10:00

a.m. (prevailing Central Time) at the offices of Gray Reed & McGraw LLP, 1300 Post Oak Blvd.,

Suite 2000, Houston, TX 77056. Immediately following the conclusion of the Auction (if any), the

Debtor shall file with the Court a notice setting forth the results of the Auction. The Debtor will

provide Fox with notice of the Successful Bidder by email or telephone as soon as practicable after

the Auction.

         8.        The Debtor is authorized to terminate the bidding process or the Auction at any

time if it determines, in its business judgment, that the bidding process will not maximize value for

the Debtor’s estate, with notice of such termination to be filed of record with the Court.

                          Sale Hearing and Objections to the Proposed Sale

         9.        The Court shall commence the Sale Hearing on March 2425, 2020 at 23:00 p.m.

(prevailing Central Time) in the United States Bankruptcy Court for the Southern District of Texas,

Houston Division, 515 Rusk Street, Courtroom 400, Houston, Texas 77002, at which time the

Court shall consider the Motion, the proposed Sale, and confirm the results of the Auction, if any.3

         10.       Objections to the Motion and the Proposed Sale shall be filed with the Bankruptcy

Court and served on the following parties so as to be actually received no later than 4:00 p.m.

(prevailing Central Time) on March 2023, 2020 (one day after the Auction) (the “Objection

Deadline”): (i) counsel to the Debtor, Levene, Neale, Bender, Yoo & Brill LLP, 10250

Constellation Blvd., Suite 1700, Los Angeles, CA 90067, Attn: David B. Golubchik and Eve H.

Karasik (dbh@lnbyb.com and ehk@lnbyb.com), and Gray Reed & McGraw LLP, 1300 Post Oak

3
 As set forth in the Bidding Procedures, the Debtor may cancel the Sale Hearing if the Plan Transaction is ultimately
accepted.


                                                         5
4811-4814-5332.15332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 40 of 63




Blvd., Suite 2000, Houston, TX 77056, Attn: Jason S. Brookner and Lydia R. Webb

(jbrookner@grayreed.com and lwebb@grayreed.com); (ii) counsel to the Secured Party,

Proskauer Rose LLP, Eleven Times Square, New York, NY 10036, Attn: David M. Hillman and

Lucy F. Kweskin (dhillman@proskauer.com and lkweskin@proskauer.com), and Jackson Walker

LLP, 1401 McKinney Street, Suite 1900, Houston, TX 77010 Attn: Matthew D. Cavenaugh and

Bruce J. Ruzinsky (mcavenaugh@jw.com and bruzinsky@jw.com); and (iii) Office of the United

States Trustee for the Southern District of Texas, 515 Rusk Street, Suite 3516, Houston, TX 77002,

Attn: Hector Duran, Jr. and Stephen Douglas Statham (hector.duran.jr@usdoj.gov and

stephen.statham@usdoj.gov).

         11.       The failure to timely file and serve an objection by the Objection Deadline shall be

a bar to the assertion, prior to, at the Sale Hearing, or thereafter, of any such objection to the

Motion, the Sale, the Debtor’s consummation of the Proposed Sale, or the proposed assumption

and assignment of any executory contracts or unexpired leases. Notwithstanding the foregoing,

the Objection Deadline shall not apply to any objection based upon any event occurring at the

Auction.

         12.       The Sale Hearing may be adjourned from time to time without further notice to

creditors or parties in interest other than by announcement of the adjournment made in open court.

                                             Bid Protections

         13.       In the exercise of its business judgment, the Debtor may, without any obligation to

do so after consulting with Mission and any statutory committee, select one or more Stalking

Horse Bidders by February 14, 2020, or such later date as the Debtor and Mission may mutually

agree upon.




                                                    6
4811-4814-5332.15332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 41 of 63




         14.       13. The Break-Up Fee to be paid to a Stalking Horse Bidder (if any), as more fully

described in the Motion and the Bidding Procedures, is hereby approved pursuant to the terms and

conditions set forth in the Motion and Bidding Procedures, and shall be paid pursuant to the terms

of an order approving a Proposed Sale, or a confirmation order approving a Plan Transaction, as

applicable; provided, however, that notwithstanding any term to the contrary set forth in the APA,

the Bidding Procedures, or this Order, any potential Stalking Horse Bidder shall only be entitled to

receive the Break-Up Fee either upon closing of a sale or sales to a bidder or bidders who are not

the Stalking Horse Bidder(s), or following approval of a disclosure statement.

                                          Additional Provisions

         15.       14. The terms and conditions of this Order are immediately effective and

enforceable upon its entry.

         16.       15. The Debtor is authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

         17.       16. This Court retains exclusive jurisdiction with respect to all matters arising from

or related to the implementation, interpretation, and enforcement of this Order.




Signed:                   , 2020
                                                  DAVID R. JONES
                                                  UNITED STATES BANKRUPTCY JUDGE




                                                     7
4811-4814-5332.15332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 42 of 63




                                     Exhibit 1

                                Bidding Procedures




4811-4814-5332.2
         Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 43 of 63




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                         §
    In re:                                               §
                                                         §       Chapter 11
    MARSHALL BROADCASTING                                §
    GROUP, INC.,1                                        §       Case No. 19-36743 (DRJ)
                                                         §
             Debtor.                                     §
                                                         §

                                         BIDDING PROCEDURES2

        Set forth below are the bidding procedures (the “Bidding Procedures”) to be used with
respect to a proposed transaction (“Transaction”) of: (A)(i) a sale of all or a portion of the assets of
Marshall Broadcasting Group, Inc., the above-captioned debtor and debtor in possession (the
“Debtor”), or (ii) a going concern sale (together, a “Proposed Sale”), or (B) a restructuring
transaction under a confirmed chapter 11 plan of reorganization (a “Plan Transaction”). The
Transaction contemplated by these Bidding Procedures is subject to competitive bidding as set
forth herein and approval by the Bankruptcy Court (as defined herein) pursuant to either (x)
Sections 363 and 365 of title 11 of the United States Code (the “Bankruptcy Code”) or (y) a
confirmed chapter 11 plan of reorganization.

        On January 22, 2020, the Debtor filed its Motion for (I) an Order (A) Approving Bidding
Procedures and Certain Bid Protections, (B) Scheduling Bid Deadline, Auction Date, and Sale
Hearing and Approving Form and Manner of Notice Thereof; and (C) Approving Cure Procedures
and the Form and Manner of Notice Thereof; and (II) an Order Approving the Sale of Substantially
All of the Debtor’s Assets Free and Clear of Liens, Claims and Interests [Docket No. --113] (the
“Sale Motion”). On February __, 2020, the United States Bankruptcy Court for the Southern
District of Texas, Houston Division (the “Bankruptcy Court”) entered its Order (A) Approving
Bidding Procedures and Certain Bid Protections, (B) Scheduling Bid Deadline, Auction Date, and
Sale Hearing and Approving Form and Manner of Notice Thereof; and (C) Approving Cure
Procedures and the Form and Manner of Notice Thereof [Docket No. --] (the “Bidding Procedures
Order”) approving these Bidding Procedures.

        The Bidding Procedures set forth herein describe, among other things, the manner in which
bidders and bids become “Qualified Bidders” and “Qualified Bids,” respectively, the receipt and
negotiation of bids received, the conduct of any Auction (as defined herein), the ultimate selection
of the Successful Bidder (as defined herein) and the Bankruptcy Court’s approval thereof
(collectively, the “Bidding Process”).

1
  The last four digits of Debtor’s federal tax identification number are (7805).
2 The decisions and determinations to be made by the Debtor under and pursuant to these Bidding Procedures are
subject, in all respects, to the terms and conditions of Exhibit B attached to the Final Cash Collateral Order [Docket
No. 107].


4811-4814-5332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 44 of 63




        Capitalized terms used but not defined herein have the meanings ascribed to such terms in
the Sale Motion.

                                                        I.
                                                    Key Dates

       The Debtor and PVB (defined below), have already begun the marketing process. Before
being provided with any diligence materials, interested parties must sign and return a
confidentiality agreement, in a form acceptable to the Debtor in its sole discretion (a
“Confidentiality Agreement”). Requests for a Confidentiality Agreement should be made to
Philip de Roziere, PVB Advisors, LLC (“PVB”), 161 S. Roscoe Blvd., Ponte Vedra Beach, FL
32082, pderoziere@pvbadvisors.com.            Once an interested party signs and returns a
Confidentiality Agreement, it will receive access to an electronic data room. Further diligence
information is set forth in Section VIII, below.

         The deadlines and target dates are as follows:
    Deadline to designate Stalking Horse Bidder(s)                      February 14, 2020
    Deadline to file initial Cure Notice:                               February 28, 2020
    Bid Deadline:                                                       March 12, 2020 at 4:00 p.m. (CT)
    Notifications to Qualified Bidders:                                 March 16, 2020
    Return of Deposits to non-Qualified Bidders:                        March 1918, 2020
                                                                        March 1918, 2020 at 10:00 a.m.
    Auction:                                                            (CT)
    Deadline to object to Sale:                                         March 2023, 2020 at 4:00 p.m. (CT)
    Deadline to object to assumption and assignment of
    the Assumed Contracts, to the Cure Notice, and any
    Cure Amount:                                                        March 2023, 2020
    Deadline to file final Cure Notice:                                 March 2425, 2020
                                                                        March 2425, 2020 at 23:00 p.m.
    Sale Hearing, to approve the results of the Auction:                (CT)3
    Deadline for Successful Bidder to seek approval of
    Sale from the FCC:                                                  March 24April 1, 2020

                                                    II.
                              Sale of Assets or Going Concern Transaction

       The Debtor is entertaining bids for (A)(i) a going concern transaction, (ii) a sale of all or
substantially all of its assets, and (iii) a sale of such smaller portion of the Debtor’s assets as may

3
 If the Debtor ultimately decides to pursue a Plan Transaction, the Sale Hearing will be cancelled, and the Debtor will
promptly file a chapter 11 plan and pursue confirmation thereof.


                                                          2
4811-4814-5332.15332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 45 of 63




be subject to a purchase agreement and as may be bid upon at Auction; and (B) a Plan Transaction.
The Debtor may enter into one Transaction or several Transactions with multiple parties,
depending upon the bids received.

         In addition, (i) the Successful Bidder(s) in any Proposed Sale shall assume the assumed
liabilities as may be set forth in any purchase agreement and (ii) the Debtor shall assume and
assign the assumed contracts to such Successful Bidder(s), as may be set forth in any purchase
agreement(s) accepted by the Debtor.

                                                  III.
                                          “As Is, Where Is”

        Any Transaction(s) entered into by the Debtor shall be on an “as is, where is” basis and
without representations or warranties of any kind, nature, or description by the Debtor, its agents,
or estate, except as may be set forth in a purchase agreement(s) with a Successful Bidder(s) or
chapter 11 plan, approved by the Bankruptcy Court.

                                               IV.
                             Free of Any and All Claims and Interests

        Any Transaction entered into by the Debtor shall be free and clear of all liens, claims,
interests, and encumbrances (collectively, the “Claims and Interests”), with such Claims and
Interests to attach to the net proceeds of the sale.

                                                 V.
                                Participation and Bid Requirements

       Any person or entity who wishes to participate in the Bidding Process (a “Potential
Bidder”) must become a Qualified Bidder. As a prerequisite to becoming a Qualified Bidder, a
Potential Bidder must deliver the following documents to the Debtor, Mission Broadcasting, Inc.
(as administrative agent under the Debtor’s credit agreement) (“Mission”), PVB, and counsel to
any statutory committee, at the addresses set forth below, no later than the Bid Deadline (as
defined below), in a form and substance acceptable to the Debtor and its advisors (the “Required
Bid Documents”):

         (a)     Evidence of the Potential Bidder’s financial ability to close a Transaction, in a form
         and substance acceptable to the Debtor in its discretion in consultation with Mission and
         any statutory committee. Such evidence may take the form of, among other things, current
         audited financial statements, bank statements, evidence of a non-contingent financing
         commitment, or such other documentation as the Debtor may accept in its sole discretion;




                                                   3
4811-4814-5332.15332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 46 of 63




         (b)     A letter stating that the Potential Bidder’s offer is irrevocable until immediately
         following the closing of the Sale or confirmation of a chapter 11 plan, as applicable, and
         setting forth (i) the nature of the proposed Transaction, and if a Proposed Sale, whether
         such is a going concern or asset sale, which specifically identifies the assets or groups of
         assets to be purchased, and which includes the proposed consideration and the liabilities (if
         any) to be assumed, (ii) any assets expected to be excluded from the Sale, and (iii) the
         structure and financing of the Transaction (including, but not limited to, the sources of
         financing);

         (c)     If a Proposed Sale, a binding, executed, and definitive copy of the form Asset
         Purchase Agreement attached to the Sale Motion (the “APA”), together with all schedules
         thereto marked to show changes to the APA and schedules that the Potential Bidder
         proposes (a “Marked APA”), including the purchase price in U.S. dollars for each asset or
         group of assets subject to the applicable bid, and a specific allocation of consideration
         among the groups of assets being bid upon (all asset bids must also contain an allocation);

         (d)    If a Plan Transaction, an executed binding term sheet (the “Term Sheet”), together
         with such additional information as may be necessary to fully describe the elements of the
         proposed Plan Transaction, including the consideration to be paid;

         (e)     A good faith earnest money cash deposit (the “Deposit”) in an amount equal 10%
         of the total purchase price of the proposed Transaction;

         (f)       Evidence of corporate authority to enter into the Transaction;

         (g)       An executed Confidentiality Agreement; and

         (h)       Any additional information reasonably requested by the Debtor.

                                               VI.
                               Qualified Bidders and Qualified Bids

        A Potential Bidder (i) who delivers the documents described in Section V above, (ii) whose
financial information and credit-quality support or enhancement demonstrate the financial
capability of such Potential Bidder to consummate the Transaction if selected as the Successful
Bidder, (iii) who the Debtor determines is likely (based on availability of financing, experience,
and other considerations) to be able to consummate the Transaction within the time frame
provided by the APA or otherwise applicable in the above-captioned chapter 11 cases (the
“Cases”), and (iv) whose bid constitutes a “Qualified Bid” pursuant to these Bidding Procedures,
shall be deemed a “Qualified Bidder.” The Debtor will determine whether a Potential Bidder is a
Qualified Bidder after such consultation with Mission and any statutory committee. By March 16,
2020, the Debtor will notify Potential Bidders if they are Qualified Bidders, and will provide
copies of all Qualified Bids to counsel to Mission and any statutory committee. Mission is deemed
to be a Qualified Bidder.

         A bid will be deemed a “Qualified Bid” and considered by the Debtor only if the bid:

         (a)       is on terms and conditions (other than the amount of the consideration and the

                                                    4
4811-4814-5332.15332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 47 of 63




         particular liabilities being assumed) that are substantially similar to, and are not materially
         more burdensome or conditional to the Debtor than, those contained in the APA;

         (b)   contains no contingencies of any type, other than Bankruptcy Court approval of the
         Transaction and any applicable regulatory conditions, including but not limited to Federal
         Communications Commission (“FCC”) approval;

         (c)    other than any Stalking Horse Bid(s) that may be designated by the Debtor, is not
         conditioned upon any bid protections (such as a topping fee, termination fee, reasonable
         expense reimbursement, or similar type of payment);

         (d)    contains an acknowledgement and representation that the bidder: (i) has had an
         opportunity to conduct any and all due diligence regarding the Debtor and its assets and
         business prior to making its offer, (ii) has relied solely upon its own independent review,
         investigation and/or inspection of any documents and/or the business and assets of the
         Debtor in making its bid, and (iii) did not rely upon any written or oral statements,
         representations, promises, warranties, or guaranties whatsoever, whether express, implied,
         by operation of law or otherwise, regarding the Debtor’s business or assets, or the
         completeness of any information provided in connection therewith or the Auction, except
         as expressly stated in the APA, the Marked APA or the Term Sheet;

         (e)     includes a list of assumed contracts and assumed liabilities (if any), and a
         commitment to consummate the Transaction and the assumption of the assumed liabilities
         (if any) within not more than ten (10) days after entry of an order by the Bankruptcy Court
         approving such Transaction;

         (f)    discloses (i) the identity of the Potential Bidder and each entity participating in
         connection with the Potential Bidder and the complete terms of such participation, and (ii)
         any other term sheets and other written or oral understandings between the Potential Bidder
         and its affiliates on one hand, and any insider (as defined in section 101(31) of the
         Bankruptcy Code) of the Debtor, on the other; and

         (g)       is received by the Bid Deadline.

       In order to comply with FCC requirements for transfer of the Debtor’s FCC licenses, a
Qualified Bidder must not:

         (a)       be a citizen or representative of a foreign government(s);

         (b)     be more than 20% directly or 25% indirectly owned or controlled by foreign
         citizens or companies;

         (c)     own media properties, or have officers, directors, or attributable shareholders or
         members with attributable interests in media properties in the relevant markets which,
         when combined with the Debtor’s stations, would exceed the FCC’s multiple ownership
         limits in 47 CFR 73.3555;

         (d)       own media properties with a national audience share, or have officers, directors, or

                                                      5
4811-4814-5332.15332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 48 of 63




         attributable shareholders or members with attributable interests in media properties with a
         national audience share which, when combined with the Debtor’s stations, would exceed
         the FCC’s national audience cap limit in 47 CFR 73.3555;

         (e)     have had a broadcast or other spectrum license revoked by the FCC or a license
         revocation hearing designated on character qualifications of the Potential Bidder or any
         officers, directors, or attributable shareholders or members with attributable interests of the
         Potential Bidder or having found bidder guilty of fraud or misrepresentation to the FCC so
         as to call into question the Potential Bidder’s qualifications to be an FCC licensee; and

         (f)    be subject to the denial of federal benefits pursuant to the Anti-Drug Abuse Act of
         1988, 21 U.S.C. § 862.

       All bids for a Transaction must contemplate payment in cash, in full, upon the closing of
the Transaction (other than a Credit Bid), unless the Debtor agrees otherwise, after
consultation with Mission and any statutory committee. Any bid that is not for cash, and does not
otherwise comply with the above requirements, shall not be deemed to be a Qualified Bid.

        Notwithstanding the foregoing, the Debtor shall have the right, in its discretion, after
consultation with Mission and any statutory committee, to entertain bids that do not conform to
one or more of the requirements specified herein and deem such bids to be Qualified Bids. A
Qualified Bid will be valued, among other things, based upon factors such as the net value
provided by such bid, the likelihood and timing of consummating the Transaction in question, and
any other factors that the Debtor may deem relevant to the Transaction. Mission shall be deemed a
Qualified Bidder and shall be entitled to bid on a dollar-for-dollar basis the full amount of the
outstanding MBG Secured Obligations and the Adequate Protection Obligations (each as defined
in the Final Cash Collateral Order).

       Between the times the Debtor notifies a Potential Bidder that it is a Qualified Bidder and
the Auction, the Debtor may discuss, negotiate, or seek clarification of any Qualified Bid from a
Qualified Bidder. Without the written consent of the Debtor, a Qualified Bidder may not modify,
amend, or withdraw its Qualified Bid, except for proposed amendments to increase the
consideration contemplated by the Qualified Bid, or otherwise enhance the terms of the Qualified
Bid.

        The Debtor reserves the right to cancel, and not conduct, the Auction (as defined below) if
the Debtor does not receive any Qualified Bids by the Bid Deadline. In such event, the Debtor will
file a Notice of No Auction with the Bankruptcy Court.

        By submitting a bid, a Potential Bidder warrants and represents that it is a principal acting
on its own behalf, and not as a broker, finder or agent acting on another’s behalf. Such Potential
Bidder acknowledges that it will not look to the Debtor or PVB for the payment of any fee or
commission. In addition, the Potential Bidder agrees to be responsible for the payment of any fee,
commission, or other compensation payable to any broker, finder, or agent who alleges it has dealt
with or through the Potential Bidder.




                                                   6
4811-4814-5332.15332.2
         Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 49 of 63




                                               VII.
                                 Bid Deadline and Bid Recipients

        A Qualified Bidder (other than a potential Stalking Horse and Mission) who desires to
 make a bid shall deliver written copies of its bid to each of the following, no later than 4:00 p.m.
 Central Time on March 12, 2020 (the “Bid Deadline”):

1.   Debtor’s Counsel:
                                                              Gray Reed & McGraw LLP
     Levene Neale Bender Yoo & Brill L.L.P.                   1300 Post Oak Blvd.
     10250 Constellation Boulevard                            Suite 2000
     Suite 1700                                               Houston, TX 77056
     Los Angeles, CA 90067                        -and-       Attn.: Jason S. Brookner
     Attn: David B. Golubchik                                        Lydia R. Webb
           Eve H. Karasik                                     Email: jbrookner@grayreed.com
     Email: dbg@lnbyb.com                                             lwebb@grayreed.com
            ehk@lbbyb.com

2.   Debtor’s Investment Banker:
     PVB Advisors, LLC
     161 S. Roscoe Blvd.
     Ponte Vedra Beach, FL 32082
     Attn: Philip de Roziere
     Email: pderoziere@pvbadvisors.com

3.   Counsel to Mission:
     Proskauer Rose LLP                                       Jackson Walker LLP
     Eleven Times Square                                      1401 McKinney Street, Suite 1900
     New York, NY 10036                                       Houston, TX 77010
     Attn: David M. Hillman                           -and-   Attn: Matthew D. Cavenaugh
           Lucy F. Kweskin                                          Bruce J. Ruzinsky
     Email: dhillman@proskauer.com                            Email: mcavenaugh@jw.com
            lkweskin@proskauer.com                                   bruzinsky@jw.com


                                               VIII.
                                           Due Diligence

         Following execution of a Confidentiality Agreement, the Debtor shall afford each
 interested party an opportunity to perform due diligence with respect to its business and assets.
 Due diligence access may include management presentations as may be scheduled by the Debtor,
 on-site inspections, and such other matters which an interested party may reasonably request and
 as to which the Debtor, in its sole discretion, may agree. The Debtor shall designate an employee
 or other representative to coordinate all reasonable requests for additional information and due
 diligence access from interested parties. No due diligence shall continue after the Bid Deadline.

                                                  7
 4811-4814-5332.15332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 50 of 63




The Debtor may, in its discretion, coordinate diligence efforts such that multiple interested parties
have simultaneous access to due diligence materials and/or simultaneous attendance at
management presentations or site inspections.

       All diligence requests should be made to Philip de Roziere of PVB, 161 S. Roscoe
Blvd., Ponte Vedra Beach, FL 32082, pderoziere@pvbadvisors.com.

         Each Qualified Bidder shall be deemed to acknowledge and represent that (i) it has had an
opportunity to conduct any and all due diligence regarding the Debtor’s business and assets prior
to making its offer, (ii) it has relied solely upon its own independent review, investigation, and/or
inspection of any documents and/or the business and assets in making its bid, (iii) it did not rely
upon any written or oral statements, representations, promises, warranties, or guaranties
whatsoever, whether express, implied, by operation of law or otherwise, regarding the business or
assets, or the completeness of any information provided in connection therewith, the Bidding
Process or the Auction (as defined herein), except, as to any Stalking Horse, as expressly stated in
the APA, and as to a Successful Bidder other than a potential Stalking Horse, as expressly stated in
the definitive agreement with such Successful Bidder approved by the Bankruptcy Court, and (iv)
that it has not engaged and will not engage in collusion in connection with the bidding process at
any time.

                                             IX.
                         Stalking Horse Declaration and Break-Up Fee

        In the exercise of its business judgment, the Debtor may, without any obligation to do so
after consulting with Mission and any statutory committee, select one or more bidders to act as a
stalking horse (each being a “Stalking Horse Bidder” with the relevant bid being a “Stalking Horse
Bid”) by February 14, 2020, or such later date as the Debtor and Mission may mutually agree
upon. The Debtor may, but is not required to incur and pay a break-up fee in an amount not to
exceed 3% of the cash component of the Stalking Horse Bid and, in the Debtor’s discretion, an
expense reimbursement of reasonable expenses (together, the “Break-Up Fee”); provided that the
Break-Up Fee shall only be paid pursuant to the terms of an order approving a Proposed Sale or a
confirmation order approving a Plan Transaction, as applicable. The Break-Up Fee shall only be
payable either upon closing of a sale or sales to a bidder or bidders who are not the Stalking Horse
Bidder(s), or following approval of a disclosure statement if the Debtor pursues a Plan
Transaction.

         To the extent a determination is made to provide a Break-Up Fee, the Debtor will file
notice of the same with the Bankruptcy Court, and such Break-Up Fee may be paid without further
action or order of the Bankruptcy Court, other than an order approving the transaction that gave
rise to payment of the Break-Up Fee.

                                                X.
                                              Auction

      If the Debtor receives more than one Qualified Bid, an auction (the “Auction”) will be
conducted, upon notice to all Qualified Bidders who have submitted Qualified Bids, at 10:00 a.m.



                                                 8
4811-4814-5332.15332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 51 of 63




Central Time on March 1918, 2020, at the offices of Gray Reed & McGraw LLP, 1300 Post Oak
Boulevard, Suite 2000, Houston Texas 77056, in accordance with the following procedures:

         (a)     Only the following persons shall be entitled to attend the Auction: (i) professionals
         and principals or members of the Debtor, (ii) PVB, (iii) counsel to, and business persons
         from, Mission, (iv) counsel to any statutory committee and a committee representative, (v)
         the United States Trustee for the Southern District of Texas (the “U.S. Trustee”), and (vi)
         professionals and principals or members of any Qualified Bidder who has timely submitted
         a Qualified Bid (collectively, the “Participating Parties”). Only Qualified Bidders will be
         entitled to make any Subsequent Bids (as defined below) at the Auction.

         (b)    At the commencement of the Auction, Qualified Bidders in attendance will be
         informed of which Qualified Bid or combination of Qualified Bids the Debtor believes is
         the highest or otherwise best offer(s), and from which bidding will begin.

         (c)     All Participating Parties shall be entitled to be present for all Subsequent Bids (as
         defined below) with the understanding that the true identity of each bidder shall be fully
         disclosed to all other bidders and that all material terms of each Subsequent Bid shall be
         fully disclosed to all Participating Parties throughout the entire Auction.

         (d)    The Debtor may employ and announce at the Auction additional procedural rules
         that are reasonable under the circumstances (e.g., the amount of time allotted to make
         Subsequent Bids) for conducting the Auction, provided that such rules are not inconsistent
         with these Bidding Procedures, the Bankruptcy Code, or any order of the Bankruptcy Court
         entered in connection herewith, and after consulting with Mission and any statutory
         committee regarding the same.

         (e)     Bidding at the Auction shall begin with the highest or otherwise best Qualified Bid
         or combination of Qualified Bids as identified by the Debtor at the onset of the Auction
         (the “Baseline Bid”). To the extent a Stalking Horse Bidder has been named, the initial
         overbid must exceed the Baseline Bid by the amount of the Break-Up Fee plus and
         additional $350,000. Thereafter, or in the event no Stalking Horse Bidder has been named,
         the minimum bidding increment (the “Subsequent Bids” and each a “Subsequent Bid”)
         shall be $350,000 (which increments may be increased or decreased by the Debtor, in its
         discretion, in consultation with Mission and any statutory committee, depending on the
         nature of the Transactions presented). The Auction shall continue in one or more rounds of
         bidding and shall conclude after each Participating Party has had the opportunity to submit
         one or more additional Subsequent Bids with full knowledge and written confirmation of
         the then-existing highest bid or bids.

       The Debtor reserves the right, in the exercise of its business judgment in consultation with
Mission and any statutory committee, to adjourn the Auction at one or more times to, among other
things (i) facilitate discussions among the Debtor and Qualified Bidders, (ii) allow Qualified
Bidders to consider how they wish to proceed, and (iii) allow Qualified Bidders the opportunity to
provide the Debtor with such additional information or evidence, as the Debtor may require in the
exercise of its business judgment, that the Qualified Bidder has sufficient resources and sufficient



                                                  9
4811-4814-5332.15332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 52 of 63




non-contingent debt and/or equity funding commitments to consummate the Transaction at the
then-prevailing Subsequent Bid amount.

       The Debtor shall maintain a transcript of the proceedings at the Auction, including the
Baseline Bid, all Subsequent Bids, and the Successful Bid (as defined below).

                                                 XI.
                          Closing of Auction and Selection of Successful Bid

        The Auction shall continue until there is only one bid that the Debtor determines, in its
business judgment, after consultation with Mission and any statutory committee, is the highest or
otherwise best Qualified Bid for a Transaction or multiple Transactions, after taking into account
factors such as the speed and certainty of consummating the transaction (such bid being the
“Successful Bid” and the bidder making such bid, the “Successful Bidder”).4

        All bidders will be deemed to have consented to the core and exclusive jurisdiction of the
Bankruptcy Court and waived any right to a jury trial in connection with any and all disputes
relating to, arising from, or connected with the Auction, the marketing process, the Transaction,
and the construction and enforcement of any purchase agreement.

                                                     XII.
                                                Back-Up Bidder

        If there is an Auction, the Qualified Bidder that submits the second highest Bid at the
Auction shall be required to serve as the back-up bidder (the “Back-Up Bidder”) and keep such
Back-Up Bidder’s last Bid (the “Back-Up Bid”) open and irrevocable until the earlier of (i) (A) if a
Proposed Sale, 5:00 p.m. Central Time on the date which is five days after obtaining initial FCC
approval ofconsent to the sale to the Successful Bidder becomes final and non-appealable or (B) if a
Plan Transaction, the entry of an order approving a disclosure statement for a chapter 11 plan (the
“Disclosure Statement Approval Date”), and (ii) the closing of the Transaction with the Successful
Bidder (the “Outside Back-Up Date”). If, (x) after the Sale Hearing but prior to the Outside
Back-Up Date for a Proposed Sale or (y) after the conclusion of the Auction but prior to the
Outside Back-up Date for a Plan Transaction, the Successful Bidder fails to consummate or
proceed with the relevant Transaction because of a breach or failure to perform on the part of such
Successful Bidder, or if the FCC fails to grant the initial application to approve Sale within six (6)
months of entry of the Sale Order and the FCC states (or failing that, a communications law attorney
mutually agreed upon by the parties reasonably believes) that the FCC’s failure to act upon the initial
application is based on concerns regarding Buyer’s qualifications to acquire, own, operate and
control the Stations, the Back-Up Bidder will be deemed to have the new Successful Bid, and the
Debtor will be authorized, without further order of the Bankruptcy Court, to consummate the
Transaction with the Back-Up Bidder. The Debtor will provide notice to Mission and any
statutory committee of any failure by the Successful Bidder to close the Transaction and the
election to proceed to close a Transaction with the Back-Up Bidder.


4
  Exhibit B to the Final Cash Collateral Order shall govern with respect to any inability of the Debtor’s directors to
reach unanimous consent on bidding- or auction-related matters.

                                                         10
4811-4814-5332.15332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 53 of 63




                                                XIII.
                                         Right to Credit Bid

       Any creditor that has a valid, perfected, unavoidable, and enforceable security interest (a
“Security Interest”) in the Debtor’s assets (any such creditor, a “Secured Party”) may make one or
more credit bids for all or any portion of the secured claim(s) held by such Secured Party at the
Auction, subject to the requirements of section 363(k) of the Bankruptcy Code (a “Credit Bid”).
Mission shall be permitted to Credit Bid on a dollar-for-dollar basis in an amount up to the full
amount of the outstanding MBG Secured Obligations and the Adequate Protection Obligations
(each as defined in the Final Cash Collateral Order), pursuant to paragraph 10(e) of the Final Cash
Collateral Order.

      In order to qualify to Credit Bid, a Secured Party must be a Qualified Bidder and a Credit
Bid must qualify as a Qualified Bid. Mission is deemed to be a Qualified Bidder.

                                             XIV.
                            The Sale Hearing and Return of Deposits

        In the event one or more Proposed Sales are accepted by the Debtor, a hearing to approve
the Sale(s) will take place before the Honorable David R. Jones, Chief United States Bankruptcy
Judge, on March 2425, 2020 at 23:00 p.m. Central Time, in the United States Bankruptcy Court
for the Southern District of Texas, Houston Division, 515 Rusk Street, Courtroom 400, Houston,
Texas 77002. The Sale Hearing may be adjourned or rescheduled by the Debtor without notice
other than by an announcement made at the Sale Hearing.

         The Debtor will not be bound by a Successful Bid for a Proposed Sale or a Back-Up Bid for
a Proposed Sale unless and until the Bankruptcy Court has approved the same. Following
Bankruptcy Court approval of a Proposed Sale with the Successful Bidder, if the Successful
Bidder fails to consummate the Proposed Sale for any reason, then the Back-Up Bidder will be
deemed to be the Successful Bidder and the Debtor will enter into a Sale with the Back-Up Bidder
on the terms of the Back-Up Bid without any further order of the Bankruptcy Court, and the Debtor
may pursue any and all available remedies against the Successful Bidder in connection with its
failure to consummate the Sale.

       If the Debtor chooses to move forward with a Plan Transaction, the Sale Hearing will be
cancelled and notice of the same will be filed with the Bankruptcy Court.

       The Deposit (together with interest, if any, thereon) of the Back-Up Bidder for a Proposed
Sale will not be returned until two (2) business days following the closing of the Sale to the
Successful Bidder. The Deposit (together with interest, if any, thereon) of all other Qualified
Bidders will be returned within 48 hours of the Auction concluding. The Deposit of the Successful
Bidder (together with interest, if any, thereon) shall be applied against the payment of the Proposed
Sale consideration upon the closing of the Sale. In the event a Bidder fails to close as a result of its
own default, its Deposit shall be released to, and retained by, the Debtor.

       The Deposit (together with interest, if any, thereon) of the Back-Up Bidder for a Plan
Transaction will not be returned until two (2) business days following the Disclosure Statement
Approval Date. The Deposit (together with interest, if any, thereon) of all other Qualified Bidders

                                                  11
4811-4814-5332.15332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 54 of 63




will be returned within 48 hours of the Auction concluding. The Deposit of the Successful Bidder
for a Plan Transaction (together with interest, if any, thereon) shall be applied against the payment
of the Plan Transaction consideration at the time a chapter 11 plan is confirmed. In the event a
Bidder fails to close as a result of its own default, its Deposit shall be released to, and retained by,
the Debtor.

       Deposits made by Potential Bidders who are not determined to be Qualified Bidders will be
returned within five (5) business days after the Bid Deadline.

                                              XV.
                         Reservation of Rights and Fiduciary Obligation

         Notwithstanding any term to the contrary herein, the Debtor, in consultation with Mission
and any statutory committee, reserves the right to: (i) modify the Bidding Procedures at any time;
(ii) determine which Qualified Bid, if any, is the highest or otherwise best offer; (iii) reject at any
time, any bid that is: (a) inadequate or insufficient ; (b) not in conformity with the requirements of
the Bankruptcy Code, the Bidding Procedures, or the terms and conditions of the APA; or (c)
contrary to the best interests of the Debtor, its estate, and creditors as determined by the Debtor in
its sole discretion; and (iv) pursue a sale or other transaction through a chapter 11 plan.

        Nothing in these Bidding Procedures shall require the Debtor, the board of directors or
similar governing body of the Debtor, or any individual board member or officer of the Debtor to
take any action, or to refrain from taking any action, with respect to these Bidding Procedures or
the Auction, to the extent such persons or entities determine, on the advice of counsel, that taking
or refraining from taking such action, is required to comply with applicable law or its fiduciary
obligations.




                                                  12
4811-4814-5332.15332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 55 of 63




                                     Exhibit 2

                                    Sale Notice




4811-4814-5332.2
          Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 56 of 63




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                            §
    In re:                                                  §
                                                            §       Chapter 11
    MARSHALL BROADCASTING                                   §
    GROUP, INC.,1                                           §       Case No. 19-36743 (DRJ)
                                                            §
             Debtor.                                        §
                                                            §

                   NOTICE OF BID DEADLINE, AUCTION AND SALE HEARING

       PLEASE TAKE NOTICE that on January 22, 2020, the Debtor filed its Motion for (I) an
Order (A) Approving Bidding Procedures and Certain Bid Protections, (B) Scheduling Bid
Deadline, Auction Date, and Sale Hearing and Approving Form and Manner of Notice Thereof;
and (C) Approving Cure Procedures and the Form and Manner of Notice Thereof; and (II) an
Order Approving the Sale of Substantially All of the Debtor’s Assets Free and Clear of Liens,
Claims and Interests [Docket No. --] (the “Sale Motion”).

        PLEASE TAKE FURTHER NOTICE that on February __, 2020, the United States
Bankruptcy Court for the Southern District of Texas, Houston Division (the “Bankruptcy Court”)
entered its Order (A) Approving Bidding Procedures and Certain Bid Protections, (B) Scheduling
Bid Deadline, Auction Date, and Sale Hearing and Approving Form and Manner of Notice
Thereof; and (C) Approving Cure Procedures and the Form and Manner of Notice Thereof
[Docket No. --] (the “Bidding Procedures Order”) approving certain bidding procedures attached
thereto as Exhibit 1.

       PLEASE TAKE FURTHER NOTICE that all interested parties are invited to seek to
become a Qualified Bidder and submit a Qualified Bid to purchase all or a portion of the Debtor’s
business and assets in accordance with the terms of the Bidding Procedures Order and the bidding
procedures. The deadline for Potential Bidders to submit Qualified Bids is March 12, 2020 at
4:00 p.m.

       PLEASE TAKE FURTHER NOTICE that, in accordance with the Bidding Procedures
Order, unless cancelled, an Auction will take place on March 1918, 2020 commencing at 10:00
a.m. (prevailing Central Time) at the offices of Gray Reed & McGraw LLP, 1300 Post Oak Blvd.,
Suite 2000, Houston, TX 77056. The Auction will proceed, and be conducted, pursuant to the
terms of the Bidding Procedures.

        PLEASE TAKE FURTHER NOTICE that a hearing on the sale of the Debtor’s assets,
including the assumption and assignment of any executory contracts (the “Sale Hearing”), will
take place on March 2425, 2020 at 23:00 p.m. (prevailing Central Time) in the United States

1
    The last four digits of Debtor’s federal tax identification number are (7805).


4811-4814-5332.2
         Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 57 of 63




 Bankruptcy Court for the Southern District of Texas, Houston Division, 515 Rusk Street,
 Courtroom 400, Houston, Texas 77002. As set forth in the Bidding Procedures, the Auction and
 the Sale Hearing may be cancelled, with a notice of cancellation to be filed by the Debtor with the
 Bankruptcy Court.

         PLEASE TAKE FURTHER NOTICE that any objection to the assumption and
 assignment of any executory contract or unexpired lease, or any cure amount related thereto, shall
 be filed by March 2023, 2020 and served upon the Notice Parties designated below. To the extent
 any such objection is filed, a subsequent hearing will be scheduled with notice to the objecting
 party.

         PLEASE TAKE FURTHER NOTICE that the deadline for filing objections to the
 Sale(s) is March 2023, 2020 at 4:00 p.m. (prevailing Central Time). Objections, if any, must (a)
 be in writing, (b) state with specificity the nature of such objection, (c) comply with the Federal
 Rules of Bankruptcy Procedure, and (d) be filed with the Court and served on undersigned counsel
 for the Debtor, the United States Trustee for the Southern District of Texas, and Mission
 Broadcasting, Inc. (as administrative agent under the Debtor’s credit agreement) at the addresses
 listed below (the “Notice Parties”).

 1. Debtor’s Counsel:
                                                             Gray Reed & McGraw LLP
     Levene Neale Bender Yoo & Brill L.L.P.                  1300 Post Oak Blvd.
     10250 Constellation Boulevard                           Suite 2000
     Suite 1700                                              Houston, TX 77056
     Los Angeles, CA 90067                        -and-      Attn.: Jason S. Brookner
     Attn: David B. Golubchik                                       Lydia R. Webb
           Eve H. Karasik                                    Email: jbrookner@grayreed.com
     Email: dbg@lnbyb.com                                            lwebb@grayreed.com
            ehk@lbbyb.com

2.   United States Trustee for the Southern District of Texas:
     Office of the United States Trustee
     515 Rusk Street
     Suite 3516
     Houston, Texas 77002
     Attn: Hector Duran
     Email: Hector.Duran.Jr@usdoj.gov

3.   Counsel to Mission:
     Proskauer Rose LLP                                      Jackson Walker LLP
     Eleven Times Square                                     1401 McKinney Street, Suite 1900
     New York, NY 10036                              -and-   Houston, TX 77010
     Attn: David M. Hillman                                  Attn: Matthew D. Cavenaugh
           Lucy F. Kweskin                                         Bruce J. Ruzinsky

                                                 2
 4811-4814-5332.15332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 58 of 63




     Email: dhillman@proskauer.com                           Email: mcavenaugh@jw.com
           lkweskin@proskauer.com                                   bruzinsky@jw.com


        PLEASE TAKE FURTHER NOTICE that copies of pleadings related to the proposed
sale(s), including the Bidding Procedures Order (and attached Bidding Procedures) approved by
the Bankruptcy Court, are available on the Bankruptcy Court’s website at
http://ecf.txs.uscourts.gov/ or by contacting Debtor’s counsel via email at the addresses listed
above.
         Respectfully submitted this __th day of February, 2020.

                                             GRAY REED & McGRAW LLP

                                             By: /s/ Jason S. Brookner
                                                Jason S. Brookner
                                                Texas Bar No. 24033684
                                             1300 Post Oak Blvd., Suite 2000
                                             Houston, Texas 77056
                                             Telephone: (713) 986-7000
                                             Facsimile: (713) 986-7100
                                             Email:     jbrookner@grayreed.com

                                                     -and-

                                                Lydia R. Webb
                                                Texas Bar No. 24083758
                                             1601 Elm Street, Suite 4600
                                             Dallas, Texas 75201
                                             Telephone: (214) 954-4135
                                             Facsimile: (214) 953-1332
                                             Email:      lwebb@grayreed.com

                                                     -and




                                                3
4811-4814-5332.15332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 59 of 63




                                                David B. Golubchik (pro hac vice)
                                                Eve H. Karasik (pro hac vice)
                                                LEVENE NEALE BENDER YOO
                                                       & BRILL L.L.P.
                                                10250 Constellation Boulevard, Suite 1700
                                                Los Angeles, CA 90067
                                                Telephone: (310) 229-1234
                                                Facsimile: (310) 229-1244
                                                Email: dbg@lnbyb.com
                                                       ehk@lnbyb.com

                                                COUNSEL TO THE DEBTOR



                                  CERTIFICATE OF SERVICE

        I hereby certify that on February __, 2020, a true and correct copy of this Notice of Bid
Deadline, Auction, and Sale Hearing has been served (i) electronically via CM/ECF on all parties
who have subscribed for electronic notice in this case, (ii) via U.S. first-class mail on all parties
listed on the Debtor’s Official Service List and (iii) via U.S. first-class mail or email if available to
(a) all potential buyers previously identified or solicited by the Debtor or its advisors and any
additional parties who have previously expressed an interest to the Debtor or PVB in potentially
acquiring the Assets; (b) counterparties to the Debtor’s executory contracts and unexpired leases;
and (c) the Federal Communications Commission.

                                                /s/ Jason S. Brookner
                                                Jason S. Brookner




                                                   4
4811-4814-5332.15332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 60 of 63




                                     Exhibit 3

                                   Cure Notice




4811-4814-5332.2
          Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 61 of 63




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                            §
    In re:                                                  §
                                                            §       Chapter 11
    MARSHALL BROADCASTING                                   §
    GROUP, INC.,1                                           §       Case No. 19-36743 (DRJ)
                                                            §
             Debtor.                                        §
                                                            §

    NOTICE OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES SUBJECT TO
    POSSIBLE ASSUMPTION AND ASSIGNMENT AND PROPOSED CURE AMOUNTS

       PLEASE TAKE NOTICE that pursuant to the terms of that certain Order (A) Approving
Bidding Procedures and Certain Bid Protections, (B) Scheduling Bid Deadline, Auction Date, and
Sale Hearing and Approving Form and Manner of Notice Thereof; and (C) Approving Cure
Procedures and the Form and Manner of Notice Thereof [Docket No. --] (the “Bidding Procedures
Order”), Marshall Broadcasting Group, Inc., the above-captioned debtor and debtor in possession
(the “Debtor”), may hold an Auction for the sale of substantially all of its assets on March 1918,
2020 at the Houston office of Gray Reed & McGraw LLP.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Bidding
Procedures Order, the Debtor hereby provides its notice (the “Cure Notice”) of proposed cure
amounts (each a “Cure Amount” and collectively, the “Cure Amounts”) for all contracts and leases
subject to potential assumption and assignment to the successful bidder(s) at Auction.

       PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit A are schedules of
the executory contracts and unexpired leases (collectively, the “Potential Assumed Contracts and
Leases”) that may be included as part of the sale of the Debtor’s assets and the proposed Cure
Amount for each such lease or contract.

       PLEASE TAKE FURTHER NOTICE that any objection to a Cure Amount must be filed
with the Bankruptcy Court and served on the undersigned counsel so as to be actually received by
March 2023, 2020 (the “Cure Objection Deadline”).

        PLEASE TAKE FURTHER NOTICE that pursuant to the Bidding Procedures Order,
the Cure Amounts set forth in the Cure Notice shall be binding on all parties unless an objection
thereto is timely filed and served. If an objection to the assumption and assignment of the Potential
Assumed Contracts and Leases or to the Cure Notice and any Cure Amount cannot be resolved
consensually among the parties, the Court will set a hearing to determine such matters as soon
thereafter as is practicable, and the Debtor is permitted to give notice only to the objecting party
and those parties who have filed a notice of appearance. The failure to timely file and serve an

1
    The last four digits of Debtor’s federal tax identification number are (7805).


4811-4814-5332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 62 of 63




objection shall be deemed consent to the assumption and assignment of the Potential Assumed
Contracts and Leases and to the Cure Amounts, and any and all objections thereto shall be deemed
forever released and waived.

        PLEASE TAKE FURTHER NOTICE that the inclusion of any contracts or leases on
Exhibit A hereto shall not constitute or be deemed to be a determination or admission by the
Debtor that such document is, in fact, an executory contract or unexpired lease within the meaning
of the Bankruptcy Code (all rights with respect thereto being expressly reserved).

         Respectfully submitted this ___ day of February, 2020.
                                             GRAY REED & McGRAW LLP

                                             By: /s/ Jason S. Brookner
                                                Jason S. Brookner
                                                Texas Bar No. 24033684
                                             1300 Post Oak Blvd., Suite 2000
                                             Houston, Texas 77056
                                             Telephone: (713) 986-7000
                                             Facsimile: (713) 986-7100
                                             Email:     jbrookner@grayreed.com

                                                     -and-

                                                Lydia R. Webb
                                                Texas Bar No. 24083758
                                             1601 Elm Street, Suite 4600
                                             Dallas, Texas 75201
                                             Telephone: (214) 954-4135
                                             Facsimile: (214) 953-1332
                                             Email:      lwebb@grayreed.com

                                                     -and

                                             David B. Golubchik (pro hac vice)
                                             Eve H. Karasik (pro hac vice)
                                             LEVENE NEALE BENDER YOO
                                                    & BRILL L.L.P.
                                             10250 Constellation Boulevard, Suite 1700
                                             Los Angeles, CA 90067
                                             Telephone: (310) 229-1234
                                             Facsimile: (310) 229-1244
                                             Email: dbg@lnbyb.com
                                                    ehk@lnbyb.com

                                             COUNSEL TO THE DEBTOR



                                                2
4811-4814-5332.15332.2
        Case 19-36743 Document 145 Filed in TXSB on 02/09/20 Page 63 of 63




                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on the ___ day of February, 2020, he caused a true
and correct copy of the foregoing document to be served via CM/ECF on all parties who have
subscribed for electronic notice in this case, and via email (if email addresses are available) and
first class U.S. mail on each counterparty listed in Exhibit A.

                                              /s/ Jason S. Brookner
                                             Jason                  S.                   Brookner




                                                3
4811-4814-5332.15332.2
